Exhibit 10.92

EXECUTION VERSION

 

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BTOA III L.P.

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

DATED AS OF FEBRUARY 27, 2019

EFFECTIVE AS OF MAY 24, 2018

THE LIMITED PARTNERSHIP INTERESTS (THE “INTERESTS”) OF BTOA III L.P. (THE
“PARTNERSHIP”) HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE IN THE
UNITED STATES OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS
AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT. THE
INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS
AND THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT. THEREFORE,
PURCHASERS OF SUCH INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1.

  Definitions      2  

Section 1.2.

  Terms Generally      17  

ARTICLE II GENERAL PROVISIONS

     17  

Section 2.1.

  Conversion; Formation      17  

Section 2.2.

  General Partner, Limited Partner, Special Partner      18  

Section 2.3.

  Continuation; Name; Foreign Jurisdictions      19  

Section 2.4.

  Term      19  

Section 2.5.

  Purposes; Powers      19  

Section 2.6.

  Place of Business      21  

ARTICLE III MANAGEMENT

     21  

Section 3.1.

  General Partner      21  

Section 3.2.

  Partner Voting, etc.      22  

Section 3.3.

  Management      22  

Section 3.4.

  Responsibilities of Partners      24  

Section 3.5.

  Exculpation and Indemnification      25  

Section 3.6.

  Representations of Partners      27  

Section 3.7.

  Tax Representation and Further Assurances      28  

ARTICLE IV CAPITAL OF THE PARTNERSHIP

     29  

Section 4.1.

  Capital Contributions by Partners      29  

Section 4.2.

  Interest      36  

Section 4.3.

  Withdrawals of Capital      36  

ARTICLE V PARTICIPATION IN PROFITS AND LOSSES

     37  

Section 5.1.

  General Accounting Matters      37  

Section 5.2.

  GP-Related Capital Accounts      38  

Section 5.3.

  GP-Related Profit Sharing Percentages      39  

Section 5.4.

  Allocations of GP-Related Net Income (Loss)      40  

Section 5.5.

  Liability of Partners      41  

Section 5.6.

  [Intentionally omitted.]      41  

Section 5.7.

  Repurchase Rights, etc.      41  

Section 5.8.

  Distributions      41  

Section 5.9.

  Business Expenses      48  

Section 5.10.

  Tax Capital Accounts; Tax Allocations      48  

ARTICLE VI ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS; SATISFACTION AND
DISCHARGE OF PARTNERSHIP INTERESTS; TERMINATION

     49  

Section 6.1.

  Additional Partners      49  

Section 6.2.

  Withdrawal of Partners      50  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.3.

  GP-Related Partner Interests Not Transferable      51  

Section 6.4.

  Consequences upon Withdrawal of a Partner      52  

Section 6.5.

  Satisfaction and Discharge of a Withdrawn Partner’s GP-Related Partner
Interests      53  

Section 6.6.

  Dissolution of the Partnership      58  

Section 6.7.

  Certain Tax Matters      58  

Section 6.8.

  Special Basis Adjustments      60  

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS

     60  

Section 7.1.

  Capital Commitment Interests, etc.      60  

Section 7.2.

  Capital Commitment Capital Accounts      61  

Section 7.3.

  Allocations      62  

Section 7.4.

  Distributions      62  

Section 7.5.

  Valuations      66  

Section 7.6.

  Disposition Election      67  

Section 7.7.

  Capital Commitment Special Distribution Election      67  

ARTICLE VIII WITHDRAWAL, ADMISSION OF NEW PARTNERS

     67  

Section 8.1.

  Partner Withdrawal; Repurchase of Capital Commitment Interests      67  

Section 8.2.

  Transfer of Partner’s Capital Commitment Interest      73  

Section 8.3.

  Compliance with Law      73  

ARTICLE IX DISSOLUTION

     73  

Section 9.1.

  Dissolution      73  

Section 9.2.

  Final Distribution      73  

Section 9.3.

  Amounts Reserved Related to Capital Commitment Partner Interests      74  

ARTICLE X MISCELLANEOUS

     75  

Section 10.1.

  Submission to Jurisdiction; Waiver of Jury Trial      75  

Section 10.2.

  Ownership and Use of the Blackstone Name      76  

Section 10.3.

  Written Consent      76  

Section 10.4.

  Letter Agreements; Schedules      77  

Section 10.5.

  Governing Law; Separability of Provisions      77  

Section 10.6.

  Successors and Assigns; Third Party Beneficiaries      77  

Section 10.7.

  Confidentiality      77  

Section 10.8.

  Notices      78  

Section 10.9.

  Counterparts      78  

Section 10.10.

  Power of Attorney      79  

Section 10.11.

  Partner’s Will      79  

Section 10.12.

  Cumulative Remedies      79  

Section 10.13.

  Legal Fees      79  

Section 10.14.

  Entire Agreement      79  

 

-ii-



--------------------------------------------------------------------------------

BTOA III L.P.

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of BTOA III L.P., a Delaware
limited partnership (the “Partnership”), dated as of February 27, 2019, and
effective as of May 24, 2018, by and among BTO GP L.L.C., a Delaware limited
liability company, as general partner of the Partnership (in its capacity as
general partner of the Partnership (the “General Partner”)), and such other
persons that are admitted to the Partnership as partners after the date hereof
in accordance herewith.

W I T N E S S E T H

WHEREAS, BTOA III L.L.C. (the “Company”) was formed as a limited liability
company under the laws of the State of Delaware pursuant to the filing of a
certificate of formation with the office of the Secretary of State of the State
of Delaware on January 18, 2017; and a limited liability company agreement,
dated as of January 18, 2017 (the “LLC Agreement”), by Blackstone Holdings III
L.P., as the managing member of the Company;

WHEREAS, (i) the Company’s conversion to BTOA III L.P., a Delaware limited
partnership, and (ii) the adoption of this Agreement were each authorized under
the LLC Agreement, and the Delaware Limited Liability Company Act (6 Del. C. §
18-101, et seq.), as amended from time to time, and any successor to such
statute (the “LLC Act”);

WHEREAS, on May 24, 2018 (the “Conversion Date”), the Company was converted to a
Delaware limited partnership (the “Conversion”) pursuant to the Delaware Revised
Uniform Limited Partnership Act, 6 Del. C. § 17-101, et seq., as it may be
amended from time to time (the “Partnership Act”), and Section 18-216 of the LLC
Act by causing the filing in the office of the Secretary of State of the State
of Delaware of a certificate of conversion to limited partnership of the Company
to the Partnership and a certificate of limited partnership of the Partnership
(the “Certificate of Limited Partnership”);

WHEREAS, the limited liability company interests of the Company were converted
into partnership interests in the Partnership in accordance with Section 2.1 of
this Agreement;

WHEREAS, in accordance with Section 17-217(g) of the Partnership Act, the
Partnership shall constitute a continuation of the existence of the Company in
the form of a Delaware limited partnership and, for all purposes of the laws of
the State of Delaware, shall be deemed to be the same entity as the Company;

WHEREAS, the parties hereto desire to enter into this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to
continue the existence of the Company in the form of the Partnership, and as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Adjustment Amount” has the meaning set forth in Section 8.1(b)(ii).

“Advancing Party” has the meaning set forth in Section 7.1(c).

“Affiliate” when used with reference to another person means any person (other
than the Partnership), directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
other person, which may include, for greater certainty and as the context
requires, endowment funds, estate planning vehicles (including any trusts,
family members, family investment vehicles, descendant, trusts and other related
persons and entities), charitable programs and other similar and/or related
vehicles or accounts associated with or established by Blackstone and/or its
affiliates, partners and current and/or former employees and/or related persons.

“Agreement” means this Amended and Restated Limited Partnership Agreement, as it
may be further amended, supplemented, restated or otherwise modified from time
to time.

“Alternative Vehicle” means any investment vehicle or structure formed pursuant
to Section 2.9 of the BTO III Partnership Agreement or any other “Alternative
Vehicle” (as defined in any other BTO III Agreements).

“Applicable Collateral Percentage” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Partnership with respect thereto.

“Associates III” means Blackstone Tactical Opportunities Associates III L.P., a
Delaware limited partnership and the general partner of BTO III, or any other
entity that serves as the general partner or managing member of a vehicle
indicated in the definition of BTO III.

“Associates III LP Agreement” means the limited partnership agreement, dated as
of the date set forth therein, of Associates III, as it may be amended,
supplemented, restated or otherwise modified from time to time.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his or her assets;
(ii) the filing by such person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing his or her inability to pay his or her debts as they become
due; (iii) the failure of such person to pay his or her debts as such debts
become due; (iv) the

 

2



--------------------------------------------------------------------------------

making by such person of a general assignment for the benefit of creditors;
(v) the filing by such person of an answer admitting the material allegations
of, or his or her consenting to, or defaulting in answering, a Bankruptcy
petition filed against him or her in any Bankruptcy proceeding or petition
seeking relief under Title 11 of the United States Code, as now constituted or
as hereafter amended; or (vi) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such person a bankrupt or insolvent
or for relief in respect of such person or appointing a trustee or custodian of
his or her assets and the continuance of such order, judgment or decree unstayed
and in effect for a period of 60 consecutive days.

“BE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity referred to in the definition of
“Blackstone Entity,” as such limited partnership agreement, limited liability
company agreement or other governing document may be amended, supplemented,
restated or otherwise modified to date, and as such limited partnership
agreement, limited liability company agreement or other governing document may
be further amended, supplemented, restated or otherwise modified from time to
time.

“BE Investment” means any direct or indirect investment by any Blackstone
Entity.

“Blackstone” means, collectively, The Blackstone Group L.P., a Delaware limited
partnership, and any Affiliate thereof (excluding any natural persons and any
portfolio companies, investments or similar entities of any Blackstone-sponsored
fund (or any affiliate thereof that is not otherwise an Affiliate of The
Blackstone Group L.P.)).

“Blackstone Commitment” has the meaning set forth in the BTO III Partnership
Agreement.

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone-sponsored fund) that is an Affiliate of The Blackstone Group L.P., as
designated by the General Partner in its sole discretion.

“Blackstone Holdings III L.P.” means Blackstone Holdings III L.P., a Québec
société en commandite.

“BTO” means (i) the investment funds, vehicles and/or managed accounts managed
on a day-to-day basis primarily by personnel in the Blackstone Tactical
Opportunities Program (including, without limitation, Blackstone Tactical
Opportunities Fund L.P., a Delaware limited partnership, and its successors),
(ii) any alternative investment vehicles relating to, or formed in connection
with, any of the partnerships referred to in clause (i) of this definition,
(iii) any parallel fund, managed account or other capital vehicle relating to,
or formed in connection with, any of the partnerships referred to in clause
(i) of this definition, and (iv) any other limited partnership, limited
liability company or other entity (in each case, whether now or hereafter
established) of which Associates III or the General Partner serves, directly or
indirectly, as the general partner, manager, managing member or in a similar
capacity.

 

3



--------------------------------------------------------------------------------

“BTO III” means (i) Blackstone Tactical Opportunities Fund III L.P., a Delaware
limited partnership, (ii) any Alternative Vehicle relating thereto and any
Parallel Fund relating thereto, (iii) any managed account or other capital
vehicle relating to, or formed in connection with, Blackstone Tactical
Opportunities Fund III L.P. and (iv) any other limited partnership, limited
liability company or other entity (in each case, whether now or hereafter
established) of which Associates III or the Partnership serves, directly or
indirectly, as the general partner, manager, managing member or in a similar
capacity.

“BTO III Agreements” means the collective reference to (i) the BTO III
Partnership Agreement and (ii) any other BTO III partnership, limited liability
company or other governing agreements, as each may be amended, supplemented,
restated or otherwise modified from time to time.

“BTO III Partnership Agreement” means the collective reference to the Amended
and Restated Agreement of Limited Partnership of each limited partnership named
in clause (i) of the definition of “BTO III,” as each may be amended,
supplemented, restated or otherwise modified from time to time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York, New York.

“Capital Commitment Associates III Partner Interest” means the interest of the
Partnership, if any, as a limited partner of Associates III with respect to any
Capital Commitment BTO III Interest that may be held by Associates III.

“Capital Commitment BTO III Commitment” means the Capital Commitment (as defined
in the BTO III Partnership Agreement), if any, of the Partnership or Associates
III to BTO III that relates solely to the Capital Commitment BTO III Interest,
if any.

“Capital Commitment BTO III Interest” means the Interest (as defined in the BTO
III Partnership Agreement), if any, of the Partnership or Associates III as a
capital partner in BTO III.

“Capital Commitment BTO III Investment” means the Partnership’s interest in a
specific investment of BTO III, which interest may be held by the Partnership
(i) through the Partnership’s direct interest in BTO III through the
Partnership’s Capital Commitment BTO III Interest, if the Partnership holds the
Capital Commitment BTO III Interest, or (ii) through the Partnership’s interest
in Associates III and Associates III’s interest in BTO III through Associates
III’s Capital Commitment BTO III Interest, if Associates III holds the Capital
Commitment BTO III Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Partner, the account maintained for such Partner
to which are credited such Partner’s contributions to the Partnership with
respect to such Capital Commitment Investment and any net income allocated to
such Partner pursuant to

 

4



--------------------------------------------------------------------------------

Section 7.3 with respect to such Capital Commitment Investment and from which
are debited any distributions with respect to such Capital Commitment Investment
to such Partner and any net losses allocated to such Partner with respect to
such Capital Commitment Investment pursuant to Section 7.3. In the case of any
such distribution in kind, the Capital Commitment Capital Accounts for the
related Capital Commitment Investment shall be adjusted as if the asset
distributed had been sold in a taxable transaction and the proceeds distributed
in cash, and any resulting gain or loss on such sale shall be allocated to the
Partners participating in such Capital Commitment Investment pursuant to
Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning set forth in
Section 7.4(g)(ii)(A).

“Capital Commitment Deficiency Contribution” has the meaning set forth in
Section 7.4(g)(ii)(A).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Partnership
with respect to such Capital Commitment Investment solely in respect of the
Capital Commitment BTO III Interest, if any, less any costs, fees and expenses
of the Partnership with respect thereto and less reasonable reserves for payment
of costs, fees and expenses of the Partnership that are anticipated with respect
thereto, in each case which the General Partner may allocate to all or any
portion of such Capital Commitment Investment as it may determine in good faith
is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment Interest” means the interest of a Partner in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BTO III Investment,
but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Partnership, the related
Capital Commitment Capital Account of a Partner (less amounts reserved in
accordance with Section 9.3) immediately prior to dissolution.

 

5



--------------------------------------------------------------------------------

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Partnership with respect
to such Capital Commitment Investment, including without limitation gain or loss
in respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Partnership allocated
thereto and less reasonable reserves for payment of costs, fees and expenses of
the Partnership anticipated to be allocated thereto.

“Capital Commitment Partner Carried Interest” means, with respect to any
Partner, the aggregate amount of distributions or payments received by such
Partner (in any capacity) from Affiliates of the Partnership in respect of or
relating to “carried interest.” Capital Commitment Partner Carried Interest
includes any amount initially received by an Affiliate of the Partnership from
any fund (including BTO III, any similar funds formed after the date hereof, and
any other private equity merchant banking, real estate or mezzanine funds,
whether or not in existence as of the date hereof) to which such Affiliate
serves as general partner (or in another similar capacity) that exceeds such
Affiliate’s pro rata share of distributions from such fund based upon capital
contributions thereto (or the capital contributions to make the investment of
such fund giving rise to such “carried interest”).

“Capital Commitment Partner Interest” means a Partner’s interest in the
Partnership which relates (i) to any Capital Commitment BTO III Interest held by
the Partnership or (ii) through the Partnership and Associates III, to any
Capital Commitment BTO III Interest that may be held by Associates III.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Partner in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Partnership.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(b).

“Capital Commitment-Related Commitment,” with respect to any Partner, means such
Partner’s commitment to the Partnership relating to such Partner’s Capital
Commitment Partner Interest, as set forth in the books and records of the
Partnership, including, without limitation, any such commitment that may be set
forth in such Partner’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest” as defined in the BTO III
Partnership Agreement, and (ii) any other carried interest distribution to a
Fund GP pursuant to any BTO III Agreement. In the case of each of (i) and (ii)
above, except as determined by the General Partner, the amount shall not be less
any costs, fees and expenses of the Partnership with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Partnership
that are anticipated with respect thereto (in each case which the General
Partner may allocate among all or any portion of the GP-Related Investments as
it determines in good faith is appropriate).

 

6



--------------------------------------------------------------------------------

“Carried Interest Give Back Percentage” means, for any Partner or Withdrawn
Partner, subject to Section 5.8(e), the percentage determined by dividing
(A) the aggregate amount of distributions received by such Partner or Withdrawn
Partner from the Partnership or any Other Fund GPs or their Affiliates in
respect of Carried Interest by (B) the aggregate amount of distributions made to
all Partners, Withdrawn Partners or any other person by the Partnership or any
Other Fund GP or any of their Affiliates (in any capacity) in respect of Carried
Interest. For purposes of determining any “Carried Interest Give Back
Percentage” hereunder, all Trust Amounts contributed to the Trust by the
Partnership or any Other Fund GPs on behalf of a Partner or Withdrawn Partner
(but not the Trust Income thereon) shall be deemed to have been initially
distributed or paid to the Partners and Withdrawn Partners as members, partners
or other equity interest owners of the Partnership or any of the Other Fund GPs
or their Affiliates.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Partner in Carried Interest from such
GP-Related Investment set forth in the books and records of the Partnership.

“Cause” means the occurrence or existence of any of the following with respect
to any Partner, as determined fairly, reasonably, on an informed basis and in
good faith by the General Partner: (i) (w) any breach by any Partner of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Partner that are
established by the General Partner, (y) such Partner’s deliberate failure to
perform his or her duties to the Partnership or any of its Affiliates, or
(z) such Partner’s committing to or engaging in any conduct or behavior that is
or may be harmful to the Partnership or any of its Affiliates in a material way
as determined by the General Partner; provided, that in the case of any of the
foregoing clauses (w), (x), (y) and (z), the General Partner has given such
Partner written notice (a “Notice of Breach”) within 15 days after the General
Partner becomes aware of such action and such Partner fails to cure such breach,
failure to perform or conduct or behavior within 15 days after receipt of such
Notice of Breach from the General Partner (or such longer period, not to exceed
an additional 15 days, as shall be reasonably required for such cure, provided
that such Partner is diligently pursuing such cure); (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Partnership or any of its Affiliates; (iii) conviction (on the basis of a trial
or by an accepted plea of guilty or nolo contendere) of a felony (under U.S. law
or its equivalent in any jurisdiction) or crime (including any misdemeanor
charge involving moral turpitude, false statements or misleading omissions,
forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that such Partner
individually has violated any applicable securities laws or any rules or
regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such

 

7



--------------------------------------------------------------------------------

conviction or determination has a material adverse effect on (A) such Partner’s
ability to function as a Partner of the Partnership, taking into account the
services required of such Partner and the nature of the business of the
Partnership and its Affiliates or (B) the business of the Partnership and its
Affiliates or (iv) becoming subject to an event described in Rule
506(d)(1)(i)-(viii) of Regulation D under the Securities Act.

“Certificate of Limited Partnership” has the meaning set forth in the preamble
hereto.

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e)(ii)(C).

“Clawback Amount” means the “Clawback Amount” and (to the extent applicable to
any limited partnership, limited liability company or other entity named or
referred to in the definition of “BTO III”) the “Interim Clawback Amount,” each
as defined in the BTO III Partnership Agreement, and any other clawback amount
payable to the limited partners of BTO III or to BTO III pursuant to any BTO III
Agreement, as applicable.

“Clawback Provisions” means Section 3.5 and Section 9.4 of the BTO III
Partnership Agreement and any other similar provisions in any other BTO III
Agreement existing heretofore or hereafter entered into.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Partnership or an
Affiliate thereof and Partners, pursuant to which each Partner undertakes
certain obligations, including the obligation to make capital contributions
pursuant to Section 4.1 and/or Section 7.1. Each Commitment Agreement is hereby
incorporated by reference as between the Partnership and the relevant Partner.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity interest ownership, agency or otherwise, or
pursuant to or in connection with an agreement, arrangement or understanding
(written or oral) with one or more other persons by or through stock or other
equity interest ownership, agency or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Conversion Date” means May 24, 2018.

“Covered Person” has the meaning set forth in Section 3.5(a).

 

8



--------------------------------------------------------------------------------

“Deceased Partner” means any Partner or Withdrawn Partner who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Partner
shall refer collectively to the Deceased Partner and the estate and heirs or
legal representative of such Deceased Partner, as the case may be, that have
received such Deceased Partner’s interest in the Partnership.

“Default Interest Rate” means the lower of (i) the sum of (a) the Prime Rate and
(b) 5%, or (ii) the highest rate of interest permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3(a).

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Partner” means any Partner who is neither a Retaining Withdrawn
Partner nor a Deceased Partner.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Partnership of any person who is
a Partner.

“Firm Advances” has the meaning set forth in Section 7.1(c).

“Firm Collateral” means a Partner’s or Withdrawn Partner’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Partnership, and certain other assets of such Partner or Withdrawn Partner,
in each case that has been pledged or made available to the Trustee(s) to
satisfy all or any portion of the Excess Holdback of such Partner or Withdrawn
Partner as more fully described in the Partnership’s books and records;
provided, that for all purposes hereof (and any other agreement (e.g., the Trust
Agreement) that incorporates the meaning of the term “Firm Collateral” by
reference), references to “Firm Collateral” shall include “Special Firm
Collateral”, excluding references to “Firm Collateral” in Section 4.1(d)(v) and
Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B).

“Fiscal Year” means a calendar year, or any other period chosen by the General
Partner.

“Fund GP” means the Partnership (only with respect to the GP-Related BTO III
Interest) and the Other Fund GPs.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” means BTO GP L.L.C. and any person admitted to the Partnership
as an additional or substitute general partner of the Partnership in accordance
with the provisions of this Agreement (until such time as such person ceases to
be a general partner of the Partnership as provided herein or in the Partnership
Act).

 

9



--------------------------------------------------------------------------------

“Giveback Amount(s)” means the amount(s) payable by partners of BTO III pursuant
to the Giveback Provisions.

“Giveback Provisions” means Section 5.2 of the BTO III Partnership Agreement and
any other similar provisions in any other BTO III Agreement existing heretofore
or hereafter entered into.

“Governmental Entity” has the meaning set forth in Section 10.7(b).

“GP-Related Associates III Interest” means the interest of the Partnership as a
limited partner of Associates III with respect to the GP-Related BTO III
Interest, but does not include any interest of the Partnership in Associates III
with respect to any Capital Commitment BTO III Interest that may be held by
Associates III.

“GP-Related BTO III Interest” means the interest of Associates III in BTO III as
general partner of BTO III, excluding any Capital Commitment BTO III Interest
that may be held by Associates III.

“GP-Related BTO III Investment” means the Partnership’s indirect interest in
Associates III’s indirect interest in an Investment (for purposes of this
definition, as defined in the BTO III Partnership Agreement) in Associates III’s
capacity as the general partner of BTO III, but does not include any Capital
Commitment Investment.

“GP-Related Capital Account” has the meaning set forth in Section 5.2(a).

“GP-Related Capital Contributions” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Commitment”, with respect to any Partner, means such Partner’s
commitment to the Partnership relating to such Partner’s GP-Related Partner
Interest, as set forth in the books and records of the Partnership, including,
without limitation, any such commitment that may be set forth in such Partner’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Disposable Investment” has the meaning set forth in
Section 5.8(a)(ii).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i)(A).

 

10



--------------------------------------------------------------------------------

“GP-Related Investment” means any investment (direct or indirect) of the
Partnership in respect of the GP-Related BTO III Interest (including, without
limitation, any GP-Related BTO III Investment, but excluding any Capital
Commitment Investment).

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Partner Interest” of a Partner means all interests of such Partner
in the Partnership (other than such Partner’s Capital Commitment Partner
Interest), including, without limitation, such Partner’s interest in the
Partnership with respect to the GP-Related BTO III Interest and with respect to
all GP-Related Investments.

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Partner;
provided, that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Partner; provided further, that the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BTO III
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Partnership with respect to such GP-Related BTO III Investment
if BTO III’s entire portfolio of investments were sold on such date for cash in
an amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by BTO III to the Partnership
(indirectly through the general partner of BTO III) pursuant to any BTO III
Partnership Agreement with respect to such GP-Related BTO III Investment were
made on such date. “GP-Related Unrealized Net Income (Loss)” attributable to any
other GP-Related Investment (other than any Capital Commitment Investment) as of
any date means the GP-Related Net Income (Loss) that would be realized by the
Partnership with respect to such GP-Related Investment if such GP-Related
Investment were sold on such date for cash in an amount equal to its value on
such date (determined in accordance with Section 5.1(e)).

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

 

11



--------------------------------------------------------------------------------

“Incompetence” means, with respect to any Partner, the determination by the
General Partner in its sole discretion, after consultation with a qualified
medical doctor, that such Partner is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Interest” means a partnership interest (as defined in §17-101(13) of the
Partnership Act) in the Partnership, including any interest that is held by a
Retaining Withdrawn Partner and including any Partner’s GP-Related Partner
Interest and Capital Commitment Partner Interest.

“Investment” means any investment (direct or indirect) of the Partnership
designated by the General Partner from time to time as an investment in which
the Partners’ respective interests shall be established and accounted for on a
basis separate from the Partnership’s other businesses, activities and
investments, including (a) GP-Related Investments, and (b) Capital Commitment
Investments.

“Investor Note” means a promissory note of a Partner evidencing indebtedness
incurred by such Partner to purchase a Capital Commitment Interest, the terms of
which were or are approved by the General Partner and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Partner and all other interests of such Partner in Blackstone Entities;
provided, that such promissory note may also evidence indebtedness relating to
other interests of such Partner in Blackstone Entities, and such indebtedness
shall be prepayable with Capital Commitment Net Income (whether or not such
indebtedness relates to Capital Commitment Investments) as set forth in this
Agreement, the Investor Note, the other BE Agreements and any documentation
relating to Other Sources; provided further, that references to “Investor Notes”
herein refer to multiple loans made pursuant to such note, whether made with
respect to Capital Commitment Investments or other BE Investments, and
references to an “Investor Note” refer to one such loan as the context requires.
In no way shall any indebtedness incurred to acquire Capital Commitment
Interests or other interests in Blackstone Entities be considered part of the
Investor Notes for purposes hereof if the Lender or Guarantor is not the lender
or guarantor with respect thereto.

“Investor Special Partner” means any Special Partner so designated at the time
of its admission by the General Partner as a Partner of the Partnership.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Partner” has the meaning set forth in Section 4.1(d)(vi).

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Partnership that makes or guarantees loans to enable a Partner to acquire
Capital Commitment Interests or other interests in Blackstone Entities.

 

12



--------------------------------------------------------------------------------

“Limited Partner” means each of the parties listed as Limited Partners in the
books and records of the Partnership or any person that has been admitted to the
Partnership as a substituted or additional Limited Partner in accordance with
the terms of this Agreement, each in its capacity as a limited partner of the
Partnership. For the avoidance of doubt, Limited Partner does not include the
General Partner or any Special Partners.

“LLC Act” has the meaning set forth in the preamble hereto.

“Loss Amount” has the meaning set forth in Section 5.8(e)(i)(A).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Partners” on any date (a “vote date”) means one or
more persons who are Partners (including the General Partner but excluding
Nonvoting Special Partners) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the General Partner as of
which the Partners’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Partners (including the
General Partner but excluding Nonvoting Special Partners) on the vote date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in
Section 5.8(e)(i)(C).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Partnership with respect to such
GP-Related Investment, less any costs, fees and expenses of the Partnership with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Partnership that are anticipated with respect thereto, in each
case which the General Partner may allocate to all or any portion of the
GP-Related Investments as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Partner in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the
Partnership.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Partner” has the meaning set forth in Section 8.2.

 

13



--------------------------------------------------------------------------------

“Nonvoting Special Partner” has the meaning set forth in Section 6.1(a).

“Other Fund GPs” means Associates III and any other entity (other than the
Partnership) through which any Partner, Withdrawn Partner or any other person
directly receives any amounts of Carried Interest and any successor thereto;
provided, that this includes any other entity which has in its organizational
documents a provision which indicates that it is a “Fund GP” or an “Other Fund
GP”; provided further, that notwithstanding any of the foregoing, neither BTO GP
L.L.C. nor Blackstone Holdings III L.P. nor any Estate Planning Vehicle
established for the benefit of family members of any Partner or of any member or
partner of any Other Fund GP shall be considered an “Other Fund GP” for purposes
hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment
Partner Carried Interest (which shall include amounts of Capital Commitment
Partner Carried Interest which are not distributed or paid to a Partner but are
instead contributed to a trust (or similar arrangement) to satisfy any
“holdback” obligation with respect thereto), and (ii) distributions from
Blackstone Entities (other than the Partnership) to such Partner.

“Parallel Fund” means any additional collective investment vehicle (or other
similar arrangement) formed pursuant to Section 2.10 of the BTO III Partnership
Agreement.

“Partner” means any person who is a partner of the Partnership, including the
Limited Partners, the General Partner and the Special Partners. Except as
otherwise specifically provided herein, no group of Partners, including the
Special Partners and any group of Partners in the same Partner Category, shall
have any right to vote as a class on any matter relating to the Partnership,
including, but not limited to, any merger, reorganization, dissolution or
liquidation.

“Partner Category” means the General Partner, Existing Partners, Retaining
Withdrawn Partners or Deceased Partners, each referred to as a group for
purposes hereof.

“Partnership” has the meaning set forth in the preamble hereto.

“Partnership Act” has the meaning set forth in the preamble hereto.

“Partnership Affiliate” has the meaning set forth in Section 3.3(b).

“Partnership Affiliate Governing Agreement” has the meaning set forth in
Section 3.3(b).

“Pledgable Blackstone Interests” has the meaning set forth in
Section 4.1(d)(v)(A).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the General Partner as a
“Qualifying Fund”.

 

14



--------------------------------------------------------------------------------

“Repurchase Period” has the meaning set forth in Section 5.8(c).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6(a).

“Retaining Withdrawn Partner” means a Withdrawn Partner who has retained a
GP-Related Partner Interest, pursuant to Section 6.5(f) or otherwise. A
Retaining Withdrawn Partner shall be considered a Nonvoting Special Partner for
all purposes hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor statute.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Partnership and/or one or more
of its Affiliates and certain of the Partners, pursuant to which each such
Partner undertakes certain obligations with respect to the Partnership and/or
its Affiliates. The SMD Agreements are hereby incorporated by reference as
between the Partnership and the relevant Partner.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Partner’s or Withdrawn Partner’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the Partnership’s books and records.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Partner” means any person shown in the books and records of the
Partnership as a Special Partner of the Partnership, including any Nonvoting
Special Partner and any Investor Special Partner.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e)(i).

 

15



--------------------------------------------------------------------------------

“Subject Partner” has the meaning set forth in Section 4.1(d)(iv)(A).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

“Tac Opps Program” is the collective reference to (i) BTO and BTO III, (ii) any
Alternative Vehicles, Parallel Funds or Comparable Funds (each as defined in the
partnership agreements for the partnerships referred to in clause (i) above) or
(iii) any other investment vehicle established pursuant to Article II of the
partnership agreements for the partnerships referred to in clause (i) above.

“Tax Advances” has the meaning set forth in Section 6.7(d).

“Tax Matters Partner” has the meaning set forth in Section 6.7(b).

“TM” has the meaning set forth in Section 10.2.

“Total Disability” means the inability of a Limited Partner substantially to
perform the services required of such Limited Partner (in its capacity as such
or in any other capacity with respect to any Affiliate of the Partnership) for a
period of six consecutive months by reason of physical or mental illness or
incapacity and whether arising out of sickness, accident or otherwise.

“Transfer” has the meaning set forth in Section 8.2.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Partners, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e)(i)(B).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

 

16



--------------------------------------------------------------------------------

“U.S.” means the United States of America.

“Withdraw” or “Withdrawal” with respect to a Partner means a Partner ceasing to
be a partner of the Partnership (except as a Retaining Withdrawn Partner) for
any reason (including death, disability, removal, resignation or retirement,
whether such is voluntary or involuntary), unless the context shall limit the
type of withdrawal to a specific reason, and “Withdrawn” with respect to a
Partner means, as aforesaid, a Partner who has ceased to be a partner of the
Partnership.

“Withdrawal Date” means the date of the Withdrawal from the Partnership of a
Withdrawn Partner.

“Withdrawn Partner” means a Limited Partner whose GP-Related Partner Interest or
Capital Commitment Partner Interest in the Partnership has been terminated for
any reason, including the occurrence of an event specified in Section 6.2, and
shall include, unless the context requires otherwise, the estate or legal
representatives of any such Partner.

“W-8BEN” has the meaning set forth in Section 3.7.

“W-8BEN-E” has the meaning set forth in Section 3.7.

“W-8IMY” has the meaning set forth in Section 3.7.

“W-9” has the meaning set forth in Section 3.7.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

Section 2.1. Conversion; Formation. Effective as of the Conversion Date, to the
maximum extent permitted by law (i) all of the organizational documents of the
Company (including the certificate of formation and the LLC Agreement of the
Company) are replaced and superseded in their entirety by the Certificate of
Limited Partnership and this Agreement in respect of all periods beginning on or
after the Conversion Date, (ii) all of the limited liability company interests
in the Company issued and outstanding immediately prior to the Conversion Date
are converted to all of the Interests in the Partnership, (iii) upon execution
of a counterpart signature page to this Agreement BTO GP L.L.C., is hereby
admitted to the Partnership as the general partner of the Partnership, and
(iv) upon its admission to the Partnership in accordance with the terms hereof
each Limited Partner is bound to this Agreement.

 

17



--------------------------------------------------------------------------------

Section 2.2. General Partner, Limited Partner, Special Partner. The Partners may
be General Partners, Limited Partners or Special Partners. The General Partner
as of the date hereof is BTO GP L.L.C. and the Limited Partners as of the date
hereof are those persons shown as Limited Partners in the books and records of
the Partnership and the Special Partners as of the date hereof are those persons
shown as Special Partners in the books and records of the Partnership as of the
date hereof. The books and records of the Partnership contain the GP-Related
Profit Sharing Percentage and GP-Related Commitment of each Partner (including,
without limitation, the General Partner) with respect to the GP-Related
Investments of the Partnership as of the date hereof. The books and records of
the Partnership contain the Capital Commitment Profit Sharing Percentage and
Capital Commitment-Related Commitment of each Partner (including, without
limitation, the General Partner) with respect to the Capital Commitment
Investments of the Partnership as of the date hereof. The books and records of
the Partnership shall be amended by the General Partner from time to time to
reflect additional GP-Related Investments, additional Capital Commitment
Investments, dispositions by the Partnership of GP-Related Investments,
dispositions by the Partnership of Capital Commitment Investments, the
GP-Related Profit Sharing Percentages of the Partners (including, without
limitation, the General Partner), as modified from time to time, the Capital
Commitment Profit Sharing Percentages of the Partners (including, without
limitation, the General Partner), as modified from time to time, the admission
of additional Partners, the Withdrawal of Partners and the transfer or
assignment of interests in the Partnership pursuant to the terms of this
Agreement. At the time of admission of each additional Partner, the General
Partner shall determine in its sole discretion the GP-Related Investments and
Capital Commitment Investments in which such Partner shall participate and such
Partner’s GP-Related Commitment, Capital Commitment-Related Commitment,
GP-Related Profit Sharing Percentage with respect to each such GP-Related
Investment and Capital Commitment Profit Sharing Percentage with respect to each
such Capital Commitment Investment. Each Partner may have a GP-Related Partner
Interest and/or a Capital Commitment Partner Interest.

Section 2.3. Continuation; Name; Foreign Jurisdictions. The Partnership is
hereby continued as a limited partnership pursuant to the Partnership Act and
shall conduct its activities on and after the date hereof under the name of BTOA
III L.P. The Certificate of Limited Partnership of the Partnership may be
amended and/or restated from time to time by the General Partner, as an
“authorized person” (within the meaning of the Partnership Act). The General
Partner is further authorized to execute and deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary for the
Partnership to qualify to do business in a jurisdiction in which the Partnership
may wish to conduct business.

Section 2.4. Term. The term of the Partnership shall continue until December 31,
2069, unless earlier dissolved and its affairs wound up in accordance with this
Agreement and the Partnership Act.

Section 2.5. Purposes; Powers. (a) The purposes of the Partnership shall be,
directly or indirectly through subsidiaries or Affiliates:

(i) to serve as a limited partner or general partner of Associates III and
perform the functions of a limited partner or general partner of Associates III
specified in the Associates III LP Agreement and, if applicable, the BTO III
Agreements;

 

18



--------------------------------------------------------------------------------

(ii) if applicable, to serve as, and hold the Capital Commitment BTO III
Interest as, a capital partner (and, if applicable, a limited partner and/or a
general partner) of BTO III (including any Alternative Vehicle or Parallel Fund)
and perform the functions of a capital partner (and, if applicable, a limited
partner and/or a general partner) of BTO III (including any Alternative Vehicle
or Parallel Fund) specified in the BTO III Agreements;

(iii) to invest in Capital Commitment Investments and/or GP-Related Investments
and acquire and invest in Securities or other property directly or indirectly
through Associates III and/or BTO III (including any Alternative Vehicle or
Parallel Fund);

(iv) to make the Blackstone Commitment or a portion thereof, either directly or
indirectly through Associates III or another entity;

(v) to serve as a general partner or limited partner of BTO III, certain other
funds or vehicles (including successor vehicles) that are (or are hereafter)
part of the Tac Opps Program and other partnerships and perform the functions of
a general partner or limited partner specified in the respective partnership
agreements, as amended, supplemented, restated or otherwise modified from time
to time, of any such partnership;

(vi) to serve as a member, shareholder or other equity interest owner of limited
liability companies, other companies, corporations or other entities and perform
the functions of a member, shareholder or other equity interest owner specified
in the respective limited liability company agreement, charter or other
governing documents, as amended, supplemented, restated or otherwise modified
from time to time, of any such limited liability company, company, corporation
or other entity;

(vii) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the General Partner and as are
permitted under the Partnership Act, the Associates III LP Agreement, the BTO
III Agreements, and any applicable partnership agreement, limited liability
company agreement, charter or other governing document referred to in clause
(v) or (vi) above, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time;

(viii) any other lawful purpose; and

(ix) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Partnership shall have all powers
necessary, suitable or convenient for the accomplishment of its purposes, alone
or with others, as principal or agent, including the following:

(i) to be and become a general partner or limited partner of partnerships, a
member of limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the General Partner in the conduct of the Partnership’s business, and to take
any action in connection therewith;

 

19



--------------------------------------------------------------------------------

(ii) to acquire and invest in general partner or limited partner interests, in
limited liability company interests, in common and preferred stock of
corporations and/or in other interests in or obligations of the foregoing
entities or other entities and in Investments and Securities or other property
or direct or indirect interests therein, whether such Investments and Securities
or other property are readily marketable or not, and to receive, hold, sell,
dispose of or otherwise transfer any such partner interests, limited liability
company interests, stock, interests, obligations, Investments or Securities or
other property and any dividends and distributions thereon and to purchase and
sell, on margin, and be long or short, futures contracts and to purchase and
sell, and be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Partnership in money-market
or other short-term investments;

(v) to hold, receive, mortgage, pledge, grant security interests over, lease,
transfer, exchange or otherwise dispose of, grant options with respect to, and
otherwise deal in and exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to, all property held or owned
by the Partnership;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Partnership, whether
at the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

 

20



--------------------------------------------------------------------------------

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Partnership, and to execute all documents and make all representations,
admissions and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Partners cash or investments or other property of the
Partnership, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware and other applicable law.

Section 2.6. Place of Business. The Partnership shall maintain a registered
office at c/o Intertrust Corporate Services Delaware Ltd., 200 Bellevue Parkway,
Suite 210, Bellevue Park Corporate Center, Wilmington, Delaware 19809. The
Partnership shall maintain an office and principal place of business at such
place or places as the General Partner specifies from time to time and as set
forth in the books and records of the Partnership. The name and address of the
Partnership’s registered agent is Intertrust Corporate Services Delaware Ltd.,
200 Bellevue Parkway, Suite 210, Bellevue Park Corporate Center, Wilmington,
Delaware 19809. The General Partner may from time to time change the registered
agent or office by an amendment to the Certificate of Limited Partnership of the
Partnership.

ARTICLE III

MANAGEMENT

Section 3.1. General Partner. (a) BTO GP L.L.C. is the General Partner as of the
date hereof. The General Partner shall cease to be the General Partner only if
(i) it Withdraws from the Partnership for any reason, (ii) it consents in its
sole discretion to resign as the General Partner, or (iii) a Final Event with
respect to it occurs. The General Partner may not be removed without its
consent. There may be one or more General Partners. In the event that one or
more other General Partners is admitted to the Partnership as such, all
references herein to the “General Partner” in the singular form shall be deemed
to also refer to such other General Partners as may be appropriate. The relative
rights and responsibilities of such General Partners will be as agreed upon from
time to time between them.

 

21



--------------------------------------------------------------------------------

(b) Upon the Withdrawal from the Partnership or voluntary resignation of the
last remaining General Partner, all of the powers formerly vested therein
pursuant to this Agreement and the Partnership Act shall be exercised by a
Majority in Interest of the Partners.

Section 3.2. Partner Voting, etc. (a) Except as otherwise expressly provided
herein and except as may be expressly required by the Partnership Act, Partners
(including Special Partners), other than General Partners, as such shall have no
right to, and shall not, take part in the management or control of the
Partnership’s business or act for or bind the Partnership, and shall have only
the rights and powers granted to Partners of the applicable class herein.

(b) To the extent a Partner is entitled to vote with respect to any matter
relating to the Partnership, such Partner shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Partner (or any Affiliate thereof) in such
matter.

(c) Meetings of the Partners may be called only by the General Partner.

(d) Notwithstanding any other provision of this Agreement, any Limited Partner
or Withdrawn Partner that fails to respond to a notice provided by the General
Partner requesting the consent, approval or vote of such Limited Partner or
Withdrawn Partner within 14 days after such notice is sent to such Limited
Partner or Withdrawn Partner shall be deemed to have given its affirmative
consent or approval thereto.

Section 3.3. Management.

(a) The management, control and operation of the Partnership and the formulation
and execution of business and investment policy shall be vested in the General
Partner. The General Partner shall, in its discretion, exercise all powers
necessary and convenient for the purposes of the Partnership, including those
enumerated in Section 2.5, on behalf and in the name of the Partnership. All
decisions and determinations (howsoever described herein) to be made by the
General Partner pursuant to this Agreement shall be made in its sole discretion,
subject only to the express terms and conditions of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, the
Partnership is hereby authorized, without the need for any further act, vote or
consent of any person (directly or indirectly through one or more other
entities, in the name and on behalf of the Partnership, on its own behalf or in
its capacity as a partner of Associates III on Associates III’s own behalf or in
Associates III’s capacity as general partner, capital partner and/or limited
partner of BTO III or as general partner or limited partner, member, shareholder
or other equity interest owner of any Partnership Affiliate (as hereinafter
defined) or, if applicable, in the Partnership’s capacity as a capital partner
of BTO III or as general or limited partner, member, shareholder or other equity
interest owner of any Partnership Affiliate): (i) to execute and deliver, and to
perform the Partnership’s obligations under the Associates III LP Agreement,
including, without limitation, serving as a partner of Associates III, (ii) to
execute and deliver, and to cause Associates III to perform Associates III’s
obligations under, the BTO III Agreements, including, without limitation,

 

22



--------------------------------------------------------------------------------

serving as a general partner of BTO III and, if applicable, a capital partner of
BTO III, (iii) if applicable, to execute and deliver, and to perform the
Partnership’s obligations under, the BTO III Agreements, including, without
limitation, serving as a capital partner of BTO III, (iv) to execute and
deliver, and to perform, or, if applicable, to cause Associates III to perform,
the Partnership’s or Associates III’s obligations under, the governing
agreement, as amended, supplemented, restated or otherwise modified (each a
“Partnership Affiliate Governing Agreement”), of any other partnership, limited
liability company, other company, corporation or other entity (each a
“Partnership Affiliate”) of which the Partnership or Associates III is, or is to
become, a general partner or limited partner, member, shareholder or other
equity interest owner, including, without limitation, serving as a general
partner or limited partner, member, shareholder or other equity interest owner
of each Partnership Affiliate, and (v) to take any action, in the applicable
capacity, contemplated by or arising out of this Agreement, the Associates III
LP Agreement, the BTO III Agreements or each Partnership Affiliate Governing
Agreement (and any amendment, supplement, restatement and/or other modification
of any of the foregoing).

(c) The General Partner and any other person designated by the General Partner,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Partnership within the meaning of the Partnership Act, or
otherwise, or as an authorized representative of the General Partner (the
General Partner hereby authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Partnership, on its own behalf, or in its capacity as a partner of Associates
III on Associates III’s own behalf, or in Associates III’s capacity as general
partner, capital partner and/or limited partner of BTO III or as general partner
or limited partner, member, shareholder or other equity interest owner of any
Partnership Affiliate or, if applicable, in the Partnership’s capacity as a
capital partner of BTO III or as a general partner or limited partner, member,
shareholder or other equity interest owner of any Partnership Affiliate), any of
the following:

(A) any agreement, certificate, instrument or other document of the Partnership,
Associates III, BTO III or any Partnership Affiliate (and any amendments,
supplements, restatements and/or other modifications thereof), including,
without limitation, the following: (I) the Associates III LP Agreement, the BTO
III Agreements and each Partnership Affiliate Governing Agreement
(II) subscription agreements and documents on behalf of BTO III or Associates
III, (III) side letters issued in connection with investments in BTO III, and
(IV) such other agreements, certificates, instruments and other documents as may
be necessary or desirable in furtherance of the purposes of the Partnership,
Associates III, BTO III or any Partnership Affiliate (and any amendments,
supplements, restatements and/or other modifications of any of the foregoing
referred to in (I) through (IV) above) and for the avoidance of doubt, this
Agreement may be amended by the General Partner in its sole discretion;

 

23



--------------------------------------------------------------------------------

(B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Partnership, Associates III, BTO III and
any Partnership Affiliate (and any amendments, supplements, restatements and/or
other modifications of any of the foregoing); and

(C) any other certificates, notices, applications and other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Partnership,
Associates III, BTO III or any Partnership Affiliate to qualify to do business
in a jurisdiction in which the Partnership or such Partnership Affiliate desires
to do business;

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Partnership, on its own behalf
or in its capacity as a partner of Associates III on Associates III’s own behalf
or in Associates III’s capacity as general partner, capital partner and/or
limited partner of BTO III, or as general or limited partner, member,
shareholder or other equity interest owner of any Partnership Affiliate (as
hereinafter defined) or, if applicable, in the Partnership’s capacity as a
capital partner of BTO III or as general partner or limited partner, member,
shareholder or other equity interest owner of any Partnership Affiliate): (A)
any certificates, forms, notices, applications and other documents to be filed
with any government or governmental or regulatory body on behalf of the
Partnership, Associates III, BTO III and/or any Partnership Affiliate, (B) any
certificates, forms, notices, applications and other documents that may be
necessary or advisable in connection with any bank account of the Partnership,
Associates III, BTO III or any Partnership Affiliate or any banking facilities
or services that may be utilized by the Partnership, Associates III, BTO III or
any Partnership Affiliate, and all checks, notes, drafts and other documents of
the Partnership or any Partnership Affiliate that may be required in connection
with any such bank account or banking facilities or services and (C) resolutions
with respect to any of the foregoing matters (which resolutions, when executed
by any person authorized as provided in this Section 3.3(c), each acting
individually, shall be deemed to have been duly adopted by the General Partner,
the Partnership, Associates III, BTO III or any Partnership Affiliate, as
applicable, for all purposes).

(d) The authority granted to any person (other than the General Partner) in
Section 3.3(c) may be revoked at any time by the General Partner by an
instrument in writing signed by the General Partner.

Section 3.4. Responsibilities of Partners.

(a) Unless otherwise determined by the General Partner in a particular case,
each Limited Partner (other than a Special Partner) shall devote substantially
all his or her time and attention to the businesses of the Partnership and its
Affiliates, and each Special Partner shall not be required to devote any time or
attention to the businesses of the Partnership or its Affiliates.

 

24



--------------------------------------------------------------------------------

(b) All outside business or investment activities of the Partners (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the General Partner from time to time.

(c) The General Partner may from time to time establish such other rules and
regulations applicable to Partners or other employees as the General Partner
deems appropriate, including rules governing the authority of Partners or other
employees to bind the Partnership to financial commitments or other obligations.

Section 3.5. Exculpation and Indemnification.

(a) Liability to Partners. Notwithstanding any other provision of this
Agreement, whether express or implied, to the fullest extent permitted by law,
no Partner nor any of such Partner’s representatives, agents or advisors nor any
partner, member, officer, employee, representative, agent or advisor of the
Partnership or any of its Affiliates (individually, a “Covered Person” and
collectively, the “Covered Persons”) shall be liable to the Partnership or any
other Partner for any act or omission (in relation to the Partnership, this
Agreement, any related document or any transaction or investment contemplated
hereby or thereby) taken or omitted by a Covered Person (other than any act or
omission constituting Cause), unless there is a final and non-appealable
judicial determination and/or determination of an arbitrator that such Covered
Person did not act in good faith. Each Covered Person shall be entitled to rely
in good faith on the advice of legal counsel to the Partnership, accountants and
other experts or professional advisors, and no action taken by any Covered
Person in reliance on such advice shall in any event subject such person to any
liability to any Partner or the Partnership. To the extent that, at law or in
equity, a Partner has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or to another Partner, to the fullest extent
permitted by law, such Partner acting under this Agreement shall not be liable
to the Partnership or to any such other Partner for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they expand or restrict the duties and liabilities of a Partner
otherwise existing at law or in equity, are agreed by the Partners, to the
fullest extent permitted by law, to modify to that extent such other duties and
liabilities of such Partner. To the fullest extent permitted by law, the parties
hereto agree that the General Partner shall be held to have acted in good faith
for the purposes of this Agreement and its duties under the Partnership Act if
it believes that it has acted honestly and in accordance with the specific terms
of this Agreement.

(b) Indemnification. (i) To the fullest extent permitted by law, the Partnership
shall indemnify and hold harmless (but only to the extent of the Partnership’s
assets (including, without limitation, the remaining capital commitments of the
Partners) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively, for
purposes of this Section 3.5(b), “Losses”), arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, in which the Covered Person may be involved, or threatened to be
involved, as a party or otherwise, by reason of such Covered Person’s management
of the affairs of the Partnership or which relate to or arise out of or in
connection with the Partnership, its property, its

 

25



--------------------------------------------------------------------------------

business or affairs (other than claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, arising out of any act or
omission of such Covered Person constituting Cause); provided, that a Covered
Person shall not be entitled to indemnification under this Section 3.5(b) with
respect to any claim, issue or matter if there is a final and non-appealable
judicial determination and/or determination of an arbitrator that such Covered
Person did not act in good faith; provided further, that if such Covered Person
is a Partner or a Withdrawn Partner, such Covered Person shall bear its share of
such Losses in accordance with such Covered Person’s GP-Related Profit Sharing
Percentage in the Partnership as of the time of the actions or omissions that
gave rise to such Losses. To the fullest extent permitted by law, expenses
(including legal fees) incurred by a Covered Person (including, without
limitation, the General Partner) in defending any claim, demand, action, suit or
proceeding may, with the approval of the General Partner, from time to time, be
advanced by the Partnership prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Partnership of a written
undertaking by or on behalf of the Covered Person to repay such amount to the
extent that it shall be subsequently determined that the Covered Person is not
entitled to be indemnified as authorized in this Section 3.5(b), and the
Partnership and its Affiliates shall have a continuing right of offset against
such Covered Person’s interests/investments in the Partnership and such
Affiliates and shall have the right to withhold amounts otherwise distributable
to such Covered Person to satisfy such repayment obligation. If a Partner
institutes litigation against a Covered Person which gives rise to an indemnity
obligation hereunder, such Partner shall be responsible, up to the amount of
such Partner’s

Interests and remaining capital commitment, for such Partner’s pro rata share of
the Partnership’s expenses related to such indemnity obligation, as determined
by the General Partner. The Partnership may purchase insurance, to the extent
available at reasonable cost, to cover losses, claims, damages or liabilities
covered by the foregoing indemnification provisions. Partners will not be
personally obligated with respect to indemnification pursuant to this
Section 3.5(b). The General Partner shall have the authority to enter into
separate agreements with any Covered Person in order to give effect to the
obligations to indemnify pursuant to this Section 3.5(b).

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Partnership’s obligations hereunder are
not intended to render the Partnership as a primary indemnitor for purposes of
the indemnification, advancement of expenses and related provisions under
applicable law governing BTO III and/or a particular portfolio entity through
which an Investment is indirectly held. It is further understood and/or agreed
that a Covered Person shall first seek to be so indemnified and have such
expenses advanced in the following order of priority: first, out of proceeds
available in respect of applicable insurance policies maintained by the
applicable portfolio entity and/or BTO III; second, by the applicable portfolio
entity through which such investment is indirectly held; third, by BTO III and
fourth by Associates III (only to the extent the foregoing sources are
exhausted).

(B) The Partnership’s obligation, if any, to indemnify or advance expenses to
any Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from BTO III and/or the applicable
portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Partnership (or any Affiliate
thereof) pays or causes to be paid any amounts that should have been paid by
Associates III, BTO III and/or the applicable portfolio entity (including by
virtue of any applicable insurance policies maintained thereby), it is agreed
among the Partners that the Partnership shall have a subrogation claim against
Associates III and/or BTO III and/or such portfolio entity in respect of such
advancement or payments. The General Partner and the Partnership shall be
specifically empowered to structure any such advancement or payment as a loan or
other arrangement (except for a loan to an executive officer of The Blackstone
Group L.P. or any of its Affiliates, which shall not be permitted) as the
General Partner may determine necessary or advisable to give effect to or
otherwise implement the foregoing.

 

26



--------------------------------------------------------------------------------

Section 3.6. Representations of Partners.

(a) Each Limited Partner and Special Partner by execution of this Agreement (or
by otherwise becoming bound by the terms and conditions hereof as provided
herein or in the Partnership Act) represents and warrants to every other Partner
and to the Partnership, except as may be waived by the General Partner, that
such Partner is acquiring each of such Partner’s Interests for such Partner’s
own account for investment and not with a view to resell or distribute the same
or any part hereof, and that no other person has any interest in any such
Interest or in the rights of such Partner hereunder; provided, that a Partner
may choose to make transfers for estate and charitable planning purposes
(pursuant to Section 6.3(a) and otherwise in accordance with the terms hereof).
Each Limited Partner and Special Partner represents and warrants that such
Partner understands that the Interests have not been registered under the
Securities Act and therefore such Interests may not be resold without
registration under such Act or exemption from such registration, and that
accordingly such Partner must bear the economic risk of an investment in the
Partnership for an indefinite period of time. Each Limited Partner and Special
Partner represents that such Partner has such knowledge and experience in
financial and business matters, that such Partner is capable of evaluating the
merits and risks of an investment in the Partnership, and that such Partner is
able to bear the economic risk of such investment. Each Limited Partner and
Special Partner represents that such Partner’s overall commitment to the
Partnership and other investments which are not readily marketable is not
disproportionate to the Partner’s net worth and the Partner has no need for
liquidity in the Partner’s investment in Interests. Each Limited Partner and
Special Partner represents that to the full satisfaction of the Partner, the
Partner has been furnished any materials that such Partner has requested
relating to the Partnership, any Investment and the offering of Interests and
has been afforded the opportunity to ask questions of representatives of the
Partnership concerning the terms and conditions of the offering of Interests and
any matters pertaining to each Investment and to obtain any other additional
information relating thereto. Each Limited Partner and Special Partner
represents that the Partner has consulted to the extent deemed appropriate by
the Partner with the Partner’s own advisers as to the financial, tax, legal and
related matters concerning an investment in Interests and on that basis believes
that an investment in the Interests is suitable and appropriate for the Partner.

(b) Each Limited Partner and Special Partner agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Partner (1) makes a capital contribution to the Partnership
(whether as a result of Firm Advances made to such Partner or otherwise) with
respect to any Investment, and such Partner hereby agrees that such capital
contribution shall serve as confirmation thereof and/or (2) repays any portion
of the principal amount of a Firm Advance, and such Partner hereby agrees that
such repayment shall serve as confirmation thereof.

 

27



--------------------------------------------------------------------------------

Section 3.7. Tax Representation and Further Assurances. (a) Each Limited Partner
and Special Partner, upon the request of the General Partner, agrees to perform
all further acts and to execute, acknowledge and deliver any documents that may
be reasonably necessary to comply with the General Partner’s or the
Partnership’s obligations under applicable law or to carry out the provisions of
this Agreement.

(b) Each Limited Partner and Special Partner certifies that (A) if the Limited
Partner or Special Partner is a United States person (as defined in the Code)
(x) (i) the Limited Partner or Special Partner’s name, social security number
(or, if applicable, employer identification number) and address provided to the
Partnership and its Affiliates pursuant to an IRS Form W- 9, Request for
Taxpayer Identification Number Certification (“W-9”) or otherwise are correct
and (ii) the Limited Partner or Special Partner will complete and return a W-9
and (y) (i) the Limited Partner or Special Partner is a United States person (as
defined in the Code) and (ii) the Limited Partner or Special Partner will notify
the Partnership within 60 days of a change to foreign (non-United States) status
or (B) if the Limited Partner or Special Partner is not a United States person
(as defined in the Code) (x) (i) the information on the completed IRS Form
W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals) (“W-8BEN”), IRS Form W-8BEN-E,
Certificate of Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities) (“W-8BEN-E”), or other applicable form, including but not
limited to IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches for United States Tax Withholding
and Reporting (“W-8IMY”), or otherwise is correct and (ii) the Limited Partner
or Special Partner will complete and return the applicable IRS form, including
but not limited to a W-8BEN, W-8BEN-E or W-8IMY, and (y) (i) the Limited Partner
or Special Partner is not a United States person (as defined in the Code) and
(ii) the Limited Partner or Special Partner will notify the Partnership within
60 days of any change of such status. Each Limited Partner and Special Partner
agrees to provide such cooperation and assistance, including but not limited to
properly executing and providing to the Partnership in a timely manner any tax
or other documentation or information that may be reasonably requested by the
Partnership or the General Partner.

(c) Each Limited Partner and Special Partner acknowledges and agrees that the
Partnership and the General Partner may release confidential information or
other information about the Limited Partner or Special Partner or related to
such Limited Partner or Special Partner’s investment in the Partnership if the
Partnership or the General Partner, in its or their sole discretion, determines
that such disclosure is required by applicable law or regulation or in order to
comply for an exception from, or reduced tax rate of, tax or other tax benefit.
Any such disclosure shall not be treated as a breach of any restriction upon the
disclosure of information imposed on any such person by law or otherwise, and a
Limited Partner or Special Partner shall have no claim against the Partnership,
the General Partner or any of their Affiliates for any form of damages or
liability as a result of actions taken by the foregoing in order to comply with
any disclosure obligations that the foregoing reasonably believe are required by
law, regulation or otherwise.

(d) Each Limited Partner and Special Partner acknowledges and agrees that if it
provides information that is in anyway materially misleading, or if it fails to
provide the Partnership or its agents with any information requested hereunder,
in either case in order to satisfy the Partnership’s obligations, the General
Partner reserves the right to take any action and pursue any remedies at its
disposal, including (i) requiring such Limited Partner or Special Partner to
Withdraw for Cause and (ii) withholding or deducting any costs caused by such
Limited Partner’s action or inaction from amounts otherwise distributable to
such Limited Partner or Special Partner from the Partnership and its Affiliates.

 

28



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL OF THE PARTNERSHIP

Section 4.1. Capital Contributions by Partners. (a) Each Limited Partner shall
be required to make capital contributions to the Partnership (“GP-Related
Capital Contributions”) at such times and in such amounts (the “GP-Related
Required Amounts”) as are required to satisfy the Partnership’s obligation to
make capital contributions to Associates III in respect of the GP-Related
Associates III Interest to fund Associates III’s capital contributions with
respect to any GP-Related BTO III Investment and as are otherwise determined by
the General Partner from time to time or as may be set forth in such Limited
Partner’s Commitment Agreement or SMD Agreement, if any, or otherwise; provided,
that additional GP-Related Capital Contributions in excess of the GP-Related
Required Amounts may be made pro rata among the Limited Partners based upon each
Limited Partner’s Carried Interest Sharing Percentage. GP-Related Capital
Contributions in excess of the GP-Related Required Amounts which are to be used
for ongoing business operations (as distinct from financing, legal or other
specific liabilities of the Partnership (including those specifically set forth
in Section 4.1(d) and Section 5.8(d))) shall be determined by the General
Partner. Special Partners shall not be required to make additional GP-Related
Capital Contributions to the Partnership in excess of the GP-Related Required
Amounts, except (i) as a condition of an increase in such Special Partner’s
GP-Related Profit Sharing Percentage or (ii) as specifically set forth in this
Agreement; provided, that the General Partner and any Special Partner may agree
from time to time that such Special Partner shall make an additional GP-Related
Capital Contribution to the Partnership; provided further, that each Investor
Special Partner shall maintain its GP-Related Capital Accounts at an aggregate
level equal to the product of (i) its GP-Related Profit Sharing Percentage from
time to time and (ii) the total capital of the Partnership related to the
GP-Related BTO III Interest.

(b) Each GP-Related Capital Contribution by a Partner shall be credited to the
appropriate GP-Related Capital Account of such Partner in accordance with
Section 5.2, subject to Section 5.10.

(c) The General Partner may elect on a case by case basis to (i) cause the
Partnership to loan any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) the
amount of any GP-Related Capital Contribution required to be made by such
Partner or (ii) permit any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) to
make a required GP-Related Capital Contribution to the Partnership in
installments, in each case on terms determined by the General Partner.

 

29



--------------------------------------------------------------------------------

(d) (i) The Partners and the Withdrawn Partners have entered into the Trust
Agreement, pursuant to which certain amounts of the distributions relating to
Carried Interest will be paid to the Trustee(s) for deposit in the Trust Account
(such amounts to be paid to the Trustee(s) for deposit in the Trust Account
constituting a “Holdback”). The General Partner shall determine, as set forth
below, the percentage of each distribution of Carried Interest that shall be
withheld for any General Partner and/or Blackstone Holdings III L.P. and each
Partner Category (such withheld percentage constituting the General Partner’s
and such Partner Category’s “Holdback Percentage”). The applicable Holdback
Percentages initially shall be 0% for any General Partner, 15% for Existing
Partners (other than the General Partner), 21% for Retaining Withdrawn Partners
(other than the General Partner) and 24% for Deceased Partners (the “Initial
Holdback Percentages”). Any provision of this Agreement to the contrary
notwithstanding, the Holdback Percentage for the General Partner and/or
Blackstone Holdings III L.P. shall not be subject to change pursuant to clause
(ii), (iii) or (iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Partner as
compared to the other Partners in his or her Partner Category (except as
provided in clause (iv) below). The General Partner may only reduce the Holdback
Percentages among the Partner Categories on a proportionate basis. For example,
if the Holdback Percentage for Existing Partners is decreased to 12.5%, the
Holdback Percentage for Retaining Withdrawn Partners and Deceased Partners shall
be reduced to 17.5% and 20%, respectively. Any reduction in the Holdback
Percentage for any Partner shall apply only to distributions relating to Carried
Interest made after the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Partner as
compared to the other Partners in his or her Partner Category (except as
provided in clause (iv) below). The General Partner may not increase the
Retaining Withdrawn Partners’ Holdback Percentage beyond 21% unless the General
Partner concurrently increases the Existing Partners’ Holdback Percentage to
21%. The General Partner may not increase the Deceased Partners’ Holdback
Percentage beyond 24% unless the General Partner increases the Holdback
Percentage for both Existing Partners and Retaining Withdrawn Partners to 24%.
The General Partner may not increase the Holdback Percentage of any Partner
Category beyond 24% unless such increase applies equally to all Partner
Categories. Any increase in the Holdback Percentage for any Partner shall apply
only to distributions relating to Carried Interest made after the date of such
increase. The foregoing shall in no way prevent the General Partner from
proportionately increasing the Holdback Percentage of any Partner Category
(following a reduction of the Holdback Percentages below the Initial Holdback
Percentages), if the resulting Holdback Percentages are consistent with the
above. For example, if the General Partner reduces the Holdback Percentages for
Existing Partners, Retaining Withdrawn Partners and Deceased Partners to 12.5%,
17.5% and 20%, respectively, the General Partner shall have the right to
subsequently increase the Holdback Percentages to the Initial Holdback
Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the General
Partner may increase or decrease the Holdback Percentage for any Partner in any
Partner Category (in such capacity, the “Subject Partner”) pursuant to a
majority vote of the Limited Partners (a “Holdback Vote”); provided, that,
notwithstanding anything to the contrary contained herein, the Holdback
Percentage applicable to any General Partner shall not be increased or decreased
without its prior written consent; provided further, that a Subject Partner’s
Holdback Percentage shall not be (I) increased prior to such time as such

 

30



--------------------------------------------------------------------------------

Subject Partner (x) is notified by the Partnership of the decision to increase
such Subject Partner’s Holdback Percentage and (y) has, if requested by such
Subject Partner, been given 30 days to gather and provide information to the
Partnership for consideration before a second Holdback Vote (requested by the
Subject Partner) or (II) decreased unless such decrease occurs subsequent to an
increase in a Subject Partner’s Holdback Percentage pursuant to a Holdback Vote
under this clause (iv); provided further, that such decrease shall not exceed an
amount such that such Subject Partner’s Holdback Percentage is less than the
prevailing Holdback Percentage for the Partner Category of such Subject Partner;
provided further, that a Partner shall not vote to increase a Subject Partner’s
Holdback Percentage unless such voting Partner determines, in such Partner’s
good faith judgment, that the facts and circumstances indicate that it is
reasonably likely that such Subject Partner, or any of such Subject Partner’s
successors or assigns (including such Subject Partner’s estate or heirs) who at
the time of such vote holds the GP-Related Partner Interest or otherwise has the
right to receive distributions relating thereto, will not be capable of
satisfying any GP-Related Recontribution Amounts that may become due.

(B) A Holdback Vote shall take place at a Partnership meeting. Each of the
Limited Partners shall be entitled to cast one vote with respect to the Holdback
Vote regardless of such Limited Partner’s interest in the Partnership. Such vote
may be cast by any such Partner in person or by proxy.

(C) If the result of the second Holdback Vote is an increase in a Subject
Partner’s Holdback Percentage, such Subject Partner may submit the decision to
an arbitrator, the identity of which is mutually agreed upon by both the Subject
Partner and the Partnership; provided, that if the Partnership and the Subject
Partner cannot agree upon a mutually satisfactory arbitrator within 10 days of
the second Holdback Vote, each of the Partnership and the Subject Partner shall
request its candidate for arbitrator to select a third arbitrator satisfactory
to such candidates; provided further, that if such candidates fail to agree upon
a mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Partner that submits the decision of the
Partnership pursuant to the second Holdback Vote to arbitration and the
Partnership shall estimate their reasonably projected out-of-pocket expenses
relating thereto, and each such party shall, to the satisfaction of the
arbitrator and prior to any determination being made by the arbitrator, pay the
total of such estimated expenses (i.e., both the Subject Partner’s and the
Partnership’s expenses) into an escrow account. The arbitrator shall direct the
escrow agent to pay out of such escrow account all expenses associated with such
arbitration (including costs leading thereto) and to return to the “victorious”
party the entire amount of funds such party paid into such escrow account. If
the amount contributed to the escrow account by the losing party is insufficient
to cover the expenses of such arbitration, such “losing” party shall then
provide any additional funds necessary to cover such costs to such “victorious”
party. For purposes hereof, the “victorious” party shall be the Partnership if
the Holdback Percentage ultimately determined by the arbitrator is closer to the
percentage determined in the second Holdback Vote than it is to the prevailing
Holdback Percentage for the Subject Partner’s Partner Category; otherwise, the
Subject Partner shall be the “victorious” party. The party that is not the
“victorious” party shall be the “losing” party.

 

31



--------------------------------------------------------------------------------

(D) In the event of a decrease in a Subject Partner’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the
Partnership shall release and distribute to such Subject Partner any Trust
Amounts (and the Trust Income thereon (except as expressly provided herein with
respect to using Trust Income as Firm Collateral)) which exceed the required
Holdback of such Subject Partner (in accordance with such Subject Partner’s
reduced Holdback Percentage) as though such reduced Holdback Percentage had
applied since the increase of the Subject Partner’s Holdback Percentage pursuant
to a previous Holdback Vote under this clause (iv).

(v) (A) If a Partner’s Holdback Percentage exceeds 15% (such percentage in
excess of 15% constituting the “Excess Holdback Percentage”), such Partner may
satisfy the portion of his or her Holdback obligation in respect of his or her
Excess Holdback Percentage (such portion constituting such Partner’s “Excess
Holdback”), and such Partner (or a Withdrawn Partner with respect to amounts
contributed to the Trust Account while he or she was a Partner), to the extent
his or her Excess Holdback obligation has previously been satisfied in cash, may
obtain the release of the Trust Amounts (but not the Trust Income thereon which
shall remain in the Trust Account and allocated to such Partner or Withdrawn
Partner) satisfying such Partner’s or Withdrawn Partner’s Excess Holdback
obligation, by pledging, granting a security interest or otherwise making
available to the General Partner, on a first priority basis (except as provided
below), all or any portion of his or her Firm Collateral in satisfaction of his
or her Excess Holdback obligation. Any Partner seeking to satisfy all or any
portion of the Excess Holdback utilizing Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the General Partner) to perfect a first priority
security interest in, and otherwise assure the ability of the Partnership to
realize on (if required), such Firm Collateral; provided, that, in the case of
entities listed in the Partnership’s books and records in which Partners are
permitted to pledge or grant a security interest over their interests therein to
finance all or a portion of their capital contributions thereto (“Pledgable
Blackstone Interests”), to the extent a first priority security interest is
unavailable because of an existing lien on such Firm Collateral, the Partner or
Withdrawn Partner seeking to utilize such Firm Collateral shall grant the
General Partner a second priority security interest therein in the manner
provided above; provided further, that (x) in the case of Pledgable Blackstone
Interests, to the extent that neither a first priority nor a second priority
security interest is available, or (y) if the General Partner otherwise
determines in its good faith judgment that a security interest in Firm
Collateral (and the corresponding documents and actions) are not necessary or
appropriate, the Partner or Withdrawn Partner shall (in the case of either
clause (x) or (y) above) irrevocably instruct in writing the relevant
partnership, limited liability company or other entity listed in the
Partnership’s books and records to remit any and all net proceeds resulting from
a Firm Collateral Realization on such Firm Collateral to the Trustee(s) as more
fully provided in clause (B) below. The Partnership shall, at the request of any
Partner or Withdrawn Partner, assist such Partner or Withdrawn Partner in taking
such action as is necessary to enable such Partner or Withdrawn Partner to use
Firm Collateral as provided hereunder.

 

32



--------------------------------------------------------------------------------

(B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Partner or Withdrawn Partner from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Partner or Withdrawn
Partner) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Partner
or Withdrawn Partner.

(C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Partner’s or Withdrawn Partner’s Excess Holdback requirement), the Partnership
shall provide notice of the foregoing to such Partner or Withdrawn Partner and
such Partner or Withdrawn Partner shall, within 30 days of receiving such
notice, contribute cash (or additional Firm Collateral) to the Trust Account in
an amount necessary to satisfy his or her Excess Holdback requirement. If any
such Partner or Withdrawn Partner defaults upon his or her obligations under
this clause (C), then Section 5.8(d)(ii) shall apply thereto; provided, that
clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to a default under
this clause (C); provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

(vi) Any Partner or Withdrawn Partner may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Partner or Withdrawn Partner) or Firm Collateral,
in each case, held in the Trust Account for the benefit of such Partner or
Withdrawn Partner or (B) require the Partnership to distribute all or any
portion of amounts otherwise required to be placed in the Trust Account (whether
cash or Firm Collateral), by obtaining a letter of credit (an “L/C”) for the
benefit of the Trustee(s) in such amounts. Any Partner or Withdrawn Partner
choosing to furnish an L/C to the Trustee(s) (in such capacity, an “L/C
Partner”) shall deliver to the Trustee(s) an unconditional and irrevocable L/C
from a commercial bank whose (x) short-term deposits are rated at least A-1 by
S&P or P-1 by Moody’s (if the L/C is for a term of 1 year or less), or
(y) long-term deposits are rated at least A+ by

 

33



--------------------------------------------------------------------------------

S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more) (each a
“Required Rating”). If the relevant rating of the commercial bank issuing such
L/C drops below the relevant Required Rating, the L/C Partner shall supply to
the Trustee(s), within 30 days of such occurrence, a new L/C from a commercial
bank whose relevant rating is at least equal to the relevant Required Rating, in
lieu of the insufficient L/C. In addition, if the L/C has a term expiring on a
date earlier than the latest possible termination date of BTO III, the
Trustee(s) shall be permitted to drawdown on such L/C if the L/C Partner fails
to provide a new L/C from a commercial bank whose relevant rating is at least
equal to the relevant Required Rating, at least 30 days prior to the stated
expiration date of such existing L/C. The Trustee(s) shall notify an L/C Partner
10 days prior to drawing on any L/C. The Trustee(s) may (as directed by the
Partnership in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Partner’s obligation relating
to the Partnership’s obligations under the Clawback Provisions or (II) an L/C
Partner has not provided a new L/C from a commercial bank whose relevant rating
is at least equal to the relevant Required Rating (or the requisite amount of
cash and/or Firm Collateral (to the extent permitted hereunder)), at least 30
days prior to the stated expiration of an existing L/C in accordance with this
clause (vi). The Trustee(s), as directed by the Partnership, shall return to any
L/C Partner his or her L/C upon (1) the termination of the Trust Account and
satisfaction of the Partnership’s obligations, if any, in respect of the
Clawback Provisions, (2) an L/C Partner satisfying his or her entire Holdback
obligation in cash and Firm Collateral (to the extent permitted hereunder) or
(3) the release, by the Trustee(s), as directed by the Partnership, of all
amounts in the Trust Account to the Partners or Withdrawn Partners. If an L/C
Partner satisfies a portion of his or her Holdback obligation in cash and/or
Firm Collateral (to the extent permitted hereunder) or if the Trustee(s), as
directed by the Partnership, release a portion of the amounts in the Trust
Account to the Partners or Withdrawn Partners in the Partner Category of such
L/C Partner, the L/C of an L/C Partner may be reduced by an amount corresponding
to such portion satisfied in cash and/or Firm Collateral (to the extent
permitted hereunder) or such portion released by the Trustee(s), as directed by
the Partnership; provided, that in no way shall the general release of any Trust
Income cause an L/C Partner to be permitted to reduce the amount of an L/C by
any amount.

(vii) (A) Any in-kind distributions by the Partnership relating to Carried
Interest shall be made in accordance herewith as though such distributions
consisted of cash. The Partnership may direct the Trustee(s) to dispose of any
in-kind distributions held in the Trust Account at any time. The net proceeds
therefrom shall be treated as though initially contributed to the Trust Account.

(B) In lieu of the foregoing, any Existing Partner may pledge or grant a
security interest with respect to any in-kind distribution the Special Firm
Collateral referred to in the applicable category in the Partnership’s books and
records; provided, that the initial contribution of such Special Firm Collateral
shall initially equal 130% of the required Holdback for a period of 90 days, and
thereafter shall equal at least 115% of the required Holdback. Paragraphs
4.1(d)(viii)(C) and (D) shall apply to such Special Firm Collateral. To the
extent such Special Firm Collateral exceeds the applicable minimum percentage of
the required Holdback specified in the first sentence of this clause (vii)(B),
the related Partner may obtain a release of such excess amount from the Trust
Account.

 

34



--------------------------------------------------------------------------------

(viii) (A) Any Limited Partner or Withdrawn Partner may satisfy all or any
portion of his or her Holdback (excluding any Excess Holdback), and such Partner
or a Withdrawn Partner may, to the extent his or her Holdback (excluding any
Excess Holdback) has been previously satisfied in cash or by the use of an L/C
as provided herein, obtain a release of Trust Amounts (but not the Trust Income
thereon which shall remain in the Trust Account and allocated to such Partner or
Withdrawn Partner) that satisfy such Partner’s or Withdrawn Partner’s Holdback
(excluding any Excess Holdback) by pledging or granting a security interest to
the Trustee(s) on a first priority basis all of his or her Special Firm
Collateral in a particular Qualifying Fund, which at all times must equal or
exceed the amount of the Holdback distributed to the Partner or Withdrawn
Partner (as more fully set forth below). Any Partner seeking to satisfy such
Partner’s Holdback utilizing Special Firm Collateral shall sign such documents
and otherwise take such other action as is necessary or appropriate (in the good
faith judgment of the General Partner) to perfect a first priority security
interest in, and otherwise assure the ability of the Trustee(s) to realize on
(if required), such Special Firm Collateral.

(B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Partner’s or Withdrawn Partner’s Holdback (when taken together with other means
of satisfying the Holdback as provided herein (i.e., cash contributed to the
Trust Account or an L/C in the Trust Account)), then up to 100% of the net
proceeds otherwise distributable to such Partner or Withdrawn Partner from such
Special Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Partner or Withdrawn Partner) to fully satisfy such Holdback
and shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any
net proceeds from such Special Firm Collateral Realization in excess of the
amount necessary to satisfy such Holdback (excluding any Excess Holdback) shall
be distributed to such Partner or Withdrawn Partner. To the extent a Qualifying
Fund distributes Securities to a Partner or Withdrawn Partner in connection with
a Special Firm Collateral Realization, such Partner or Withdrawn Partner shall
be required to promptly fund such Partner’s or Withdrawn Partner’s deficiency
with respect to his or her Holdback in cash or an L/C.

(C) Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the Partnership’s books and records), if such Partner’s or
Withdrawn Partner’s Special Firm Collateral is valued at less than such
Partner’s Holdback (excluding any Excess Holdback) as provided in the
Partnership’s books and records, taking into account other permitted means of

 

35



--------------------------------------------------------------------------------

satisfying the Holdback hereunder, the Partnership shall provide notice of the
foregoing to such Partner or Withdrawn Partner and, within 10 Business Days of
receiving such notice, such Partner or Withdrawn Partner shall contribute cash
or additional Special Firm Collateral to the Trust Account in an amount
necessary to make up such deficiency. If any such Partner or Withdrawn Partner
defaults upon his or her obligations under this clause (C), then
Section 5.8(d)(ii) shall apply thereto; provided, that the first sentence of
Section 5.8(d)(ii)(A) shall be deemed inapplicable to such default; provided
further, that for purposes of applying Section 5.8(d)(ii) to a default under
this clause (C): (I) the term “GP-Related Defaulting Party” where such term
appears in such Section 5.8(d)(ii) shall be construed as “defaulting party” for
purposes hereof and (II) the terms “Net GP-Related Recontribution Amount” and
“GP-Related Recontribution Amount” where such terms appear in such
Section 5.8(d)(ii) shall be construed as the amount due pursuant to this clause
(C).

(D) Upon a Partner becoming a Withdrawn Partner, at any time thereafter the
General Partner may revoke the ability of such Withdrawn Partner to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Partner’s obligation to satisfy
the Holdback (except that 30 days’ notice of such revocation shall be given),
given that the Special Firm Collateral is no longer available to satisfy any
portion of the Holdback (excluding any Excess Holdback).

(E) Nothing in this Section 4.1(d)(viii) shall prevent any Partner or Withdrawn
Partner from using any amount of such Partner’s interest in a Qualifying Fund as
Firm Collateral; provided, that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

Section 4.2. Interest. Interest on the balances of the Partners’ capital related
to the Partners’ GP-Related Partner Interests (excluding capital invested in
GP-Related Investments and, if deemed appropriate by the General Partner,
capital invested in any other investment of the Partnership) shall be credited
to the Partners’ GP-Related Capital Accounts at the end of each accounting
period pursuant to Section 5.2, or at any other time as determined by the
General Partner, at rates determined by the General Partner from time to time,
and shall be charged as an expense of the Partnership.

Section 4.3. Withdrawals of Capital. No Partner may withdraw capital related to
such Partner’s GP-Related Partner Interests from the Partnership except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement or (iii) as determined by the
General Partner.

 

36



--------------------------------------------------------------------------------

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1. General Accounting Matters.

(a) GP-Related Net Income (Loss) shall be determined by the General Partner at
the end of each accounting period and shall be allocated as described in
Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Partnership related
to the GP-Related BTO III Interest for any accounting period (other than
GP-Related Net Income (Loss) from GP-Related Investments described below) means
(i) the gross income realized by the Partnership from such activity during such
accounting period less (ii) all expenses of the Partnership, and all other items
that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

(c) “GP-Related Net Income (Loss)” from any GP-Related Investment for any
accounting period in which such GP-Related Investment has not been sold or
otherwise disposed of means (i) the gross amount of dividends, interest or other
income received by the Partnership from such GP-Related Investment during such
accounting period less (ii) all expenses of the Partnership for such accounting
period that are allocable to such GP-Related Investment (determined as provided
below).

(d) “GP-Related Net Income (Loss)” from any GP-Related Investment for the
accounting period in which such GP-Related Investment is sold or otherwise
disposed of means (i) the sum of the gross proceeds from the sale or other
disposition of such GP-Related Investment and the gross amount of dividends,
interest or other income received by the Partnership from such GP-Related
Investment during such accounting period less (ii) the sum of the cost or other
basis to the Partnership of such GP-Related Investment and all expenses of the
Partnership for such accounting period that are allocable to such GP-Related
Investment.

(e) GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Partnership for U.S. federal income tax purposes
with the following adjustments: (i) any income of the Partnership that is exempt
from U.S. federal income taxation and not otherwise taken into account in
computing GP-Related Net Income (Loss) shall be added to such taxable income or
loss; (ii) if any asset has a value in the books of the Partnership that differs
from its adjusted tax basis for U.S. federal income tax purposes, any
depreciation, amortization or gain resulting from a disposition of such asset
shall be calculated with reference to such value; (iii) upon an adjustment to
the value of any asset in the books of the Partnership pursuant to Treasury
Regulations Section 1.704-1(b)(2), the amount of the adjustment shall be
included as gain or loss in computing such taxable income or loss; (iv) any
expenditures of the Partnership not deductible in computing taxable income or
loss, not properly capitalizable and not otherwise taken into account in
computing GP-Related Net Income (Loss) pursuant to this definition shall be
treated as deductible items; (v) any income from a GP-Related Investment that is
payable to Partnership employees in respect of “phantom interests” in such
GP-Related Investment awarded by the General Partner to employees shall be
included as an expense in the calculation of GP-Related Net Income (Loss) from
such GP-Related Investment, and (vi) items of income and expense (including
interest income and overhead and other indirect expenses) of the Partnership,
Blackstone Holdings III L.P. and other Affiliates of the Partnership shall be
allocated among the Partnership, Blackstone Holdings III L.P. and such
Affiliates, among various Partnership activities and GP-Related Investments and
between accounting periods, in each case as determined by the General Partner.
Any adjustments to GP-Related Net Income (Loss) by the General Partner,
including adjustments for items of income accrued but not yet received,
unrealized gains, items of expense accrued but not yet paid, unrealized losses,
reserves (including reserves for taxes, bad debts, actual or threatened
litigation, or any other expenses, contingencies or obligations) and other
appropriate items shall be made in accordance with GAAP; provided, that the
General Partner shall not be required to make any such adjustment.

 

37



--------------------------------------------------------------------------------

(f) An accounting period shall be a Fiscal Year, except that, at the option of
the General Partner, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Partner or the
Settlement Date of a Withdrawn Partner, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
General Partner does not elect to terminate an accounting period and begin a new
accounting period, then the General Partner may make such adjustments as it
deems appropriate to the Partners’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Partners’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Partners in GP-Related Net Income
(Loss) from GP-Related Investments acquired during such accounting period will
be based on GP-Related Profit Sharing Percentages in effect when each such
GP-Related Investment was acquired.

(g) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the General Partner
may consider such factors as it deems appropriate.

(h) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the General
Partner and approved by the Partnership’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Partners, all Withdrawn Partners, their successors, heirs,
estates or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Partnership or any successor thereto.

Section 5.2. GP-Related Capital Accounts.

(a) There shall be established for each Partner in the books of the Partnership,
to the extent and at such times as may be appropriate, one or more capital
accounts as the General Partner may deem to be appropriate for purposes of
accounting for such Partner’s interests in the capital of the Partnership
related to the GP-Related BTO III Interest and the GP-Related Net Income (Loss)
of the Partnership (each a “GP-Related Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Partnership by one or more of the Partners with respect to such Partner or
Partners’ GP-Related Partner Interests or a distribution by the Partnership to
one or more of the Partners with respect to such Partner or Partners’ GP-Related
Partner Interests, at the time of such contribution or distribution, (i) the
appropriate GP-Related Capital Accounts of each Partner shall be credited with
the following amounts: (A) the amount of cash and the value of any property
contributed by such Partner to the capital of the Partnership related to such
Partner’s GP-Related Partner Interest during such accounting period, (B) the
GP-Related Net Income allocated to such Partner for such

 

38



--------------------------------------------------------------------------------

accounting period and (C) the interest credited on the balance of such Partner’s
capital related to such Partner’s GP-Related Partner Interest for such
accounting period pursuant to Section 4.2; and (ii) the appropriate GP-Related
Capital Accounts of each Partner shall be debited with the following amounts:
(x) the amount of cash, the principal amount of any subordinated promissory note
of the Partnership referred to in Section 6.5 (as such amount is paid) and the
value of any property distributed to such Partner during such accounting period
with respect to such Partner’s GP-Related Partner Interest and (y) the
GP-Related Net Loss allocated to such Partner for such accounting period.

Section 5.3. GP-Related Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the General Partner
shall establish the profit sharing percentage (the “GP-Related Profit Sharing
Percentage”) of each Partner in each category of GP-Related Net Income (Loss)
for such annual accounting period pursuant to Section 5.1(a) taking into account
such factors as the General Partner deems appropriate; provided, that (i) the
General Partner may elect to establish GP-Related Profit Sharing Percentages in
GP-Related Net Income (Loss) from any GP-Related Investment acquired by the
Partnership during such accounting period at the time such GP-Related Investment
is acquired in accordance with paragraph (c) below and (ii) GP-Related Net
Income (Loss) for such accounting period from any GP-Related Investment shall be
allocated in accordance with the GP-Related Profit Sharing Percentages in such
GP-Related Investment established in accordance with paragraph (c) below. The
General Partner may establish different GP-Related Profit Sharing Percentages
for any Partner in different categories of GP-Related Net Income (Loss). In the
case of the Withdrawal of a Partner, such former Partner’s GP-Related Profit
Sharing Percentages shall be allocated by the General Partner to one or more of
the remaining Partners as the General Partner shall determine. In the case of
the admission of any Partner to the Partnership as an additional Partner, the
GP-Related Profit Sharing Percentages of the other Partners shall be reduced by
an amount equal to the GP-Related Profit Sharing Percentage allocated to such
new Partner pursuant to Section 6.1(b); such reduction of each other Partner’s
GP-Related Profit Sharing Percentage shall be pro rata based upon such Partner’s
GP-Related Profit Sharing Percentage as in effect immediately prior to the
admission of the new Partner. Notwithstanding the foregoing, the General Partner
may also adjust the GP-Related Profit Sharing Percentage of any Partner for any
annual accounting period at the end of such annual accounting period in its sole
discretion.

(b) The General Partner may elect to allocate to the Partners less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called a “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the General Partner within 90 days after the end of such accounting
period shall be deemed to be allocated among all the Partners (including the
General Partner) in the manner determined by the General Partner in its sole
discretion.

(c) Unless otherwise determined by the General Partner in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Partners’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the General Partner pursuant to
Section 5.7.

 

39



--------------------------------------------------------------------------------

Section 5.4. Allocations of GP-Related Net Income (Loss).

(a) Except as provided in Section 5.4(d), GP-Related Net Income of the
Partnership for each GP-Related Investment shall be allocated to the GP-Related
Capital Accounts related to such GP-Related Investment of all the Partners
participating in such GP-Related Investment (including the General Partner):
first, in proportion to and to the extent of the amount of Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest distributed to the Partners; second, to Partners that
received Non-Carried Interest (other than amounts representing a return of
GP-Related Capital Contributions) or Carried Interest in years prior to the
years such GP-Related Net Income is being allocated to the extent such
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest exceeded GP-Related Net Income
allocated to such Partners in such earlier years; and third, to the Partners in
the same manner that such Non-Carried Interest (other than amounts representing
a return of GP-Related Capital Contributions) or Carried Interest would have
been distributed if cash were available to distribute with respect thereto.

(b) GP-Related Net Loss of the Partnership shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BTO III and
allocated to the Partnership with respect to its pro rata share thereof (based
on capital contributions made by the Partnership to BTO III with respect to the
GP-Related BTO III Interest) shall be allocated to the Partners in accordance
with each Partner’s Non-Carried Interest Sharing Percentage with respect to the
GP-Related Investment giving rise to such loss suffered by BTO III and
(ii) GP-Related Net Loss relating to realized losses suffered by BTO III and
allocated to the Partnership with respect to the Carried Interest shall be
allocated in accordance with a Partner’s (including a Withdrawn Partner’s)
Carried Interest Give Back Percentage (as of the date of such loss) (subject to
adjustment pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Partners have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Partners shall remain Partners for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Partnership has any GP-Related Net Income (Loss) for any
accounting period unrelated to BTO III, such GP-Related Net Income (Loss) will
be allocated in accordance with GP-Related Profit Sharing Percentages prevailing
at the beginning of such accounting period.

(e) The General Partner may authorize from time to time advances to Partners
(including any additional Partner admitted to the Partnership pursuant to
Section 6.1 but excluding any Partners who are also executive officers of The
Blackstone Group L.P. or any Affiliate thereof) against their allocable shares
of GP-Related Net Income (Loss).

 

40



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

Section 5.5. Liability of Partners. Except as otherwise provided in the
Partnership Act or as expressly provided in this Agreement, no Partner shall be
personally obligated for any debt, obligation or liability of the Partnership or
of any other Partner solely by reason of being a Partner. In no event shall any
Partner or Withdrawn Partner (i) be obligated to make any capital contribution
or payment to or on behalf of the Partnership or (ii) have any liability to
return distributions received by such Partner from the Partnership, in each case
except as specifically provided in Section 4.1(d) or Section 5.8 or otherwise in
this Agreement, as such Partner shall otherwise expressly agree in writing or as
may be required by applicable law.

Section 5.6. [Intentionally omitted.]

Section 5.7. Repurchase Rights, etc. The General Partner may from time to time
establish such repurchase rights and/or other requirements with respect to the
Partners’ GP-Related Partner Interests relating to GP-Related BTO III
Investments as the General Partner may determine. The General Partner shall have
authority to (a) withhold any distribution otherwise payable to any Partner
until any such repurchase rights have lapsed or any such requirements have been
satisfied, (b) pay any distribution to any Partner that is Contingent as of the
distribution date and require the refund of any portion of such distribution
that is Contingent as of the Withdrawal Date of such Partner, (c) amend any
previously established repurchase rights or other requirements from time to time
and (d) make such exceptions thereto as it may determine on a case by case
basis.

Section 5.8. Distributions. (a) (i) The Partnership shall make distributions of
available cash (subject to reserves and other adjustments as provided herein) or
other property to Partners with respect to such Partners’ GP-Related Partner
Interests at such times and in such amounts as are determined by the General
Partner. The General Partner shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Distributions of cash or other property with respect
to Non-Carried Interest shall be made among the Partners in accordance with
their respective Non-Carried Interest Sharing Percentages, and, subject to
Section 4.1(d) and Section 5.8(e), distributions of cash or other property with
respect to Carried Interest shall be made among Partners in accordance with
their respective Carried Interest Sharing Percentages.

(ii) At any time that a sale, exchange, transfer or other disposition by BTO III
of a portion of a GP-Related Investment is being considered by the Partnership
(a “GP-Related Disposable Investment”), at the election of the General Partner
each Partner’s GP-Related Partner Interest with respect to such GP-Related
Investment shall be vertically divided into two separate GP-Related Partner
Interests, a GP-Related Partner Interest attributable to the GP-Related

 

41



--------------------------------------------------------------------------------

Disposable Investment (a Partner’s “GP-Related Class B Interest”), and a
GP-Related Partner Interest attributable to such GP-Related Investment excluding
the GP-Related Disposable Investment (a Partner’s “GP-Related Class A
Interest”). Distributions (including those resulting from a sale, transfer,
exchange or other disposition by BTO III) relating to a GP-Related Disposable
Investment (with respect to both Carried Interest and Non-Carried Interest)
shall be made only to holders of GP-Related Class B Interests with respect to
such GP-Related Investment in accordance with their GP-Related Profit Sharing
Percentages relating to such GP-Related Class B Interests, and distributions
(including those resulting from the sale, transfer, exchange or other
disposition by BTO III) relating to a GP-Related Investment excluding such
GP-Related Disposable Investment (with respect to both Carried Interest and
Non-Carried Interest) shall be made only to holders of GP-Related Class A
Interests with respect to such GP-Related Investment in accordance with their
respective GP-Related Profit Sharing Percentages relating to such GP-Related
Class A Interests. Except as provided above, distributions of cash or other
property with respect to each category of GP-Related Net Income (Loss) shall be
allocated among the Partners in the same proportions as the allocations of
GP-Related Net Income (Loss) of each such category.

(b) Subject to the Partnership’s having sufficient available cash in the
reasonable judgment of the General Partner, the Partnership shall make cash
distributions to each Partner with respect to each Fiscal Year of the
Partnership in an aggregate amount at least equal to the total U.S. federal, New
York State and New York City income and other taxes that would be payable by
such Partner with respect to all categories of GP-Related Net Income (Loss)
allocated to such Partner for such Fiscal Year, the amount of which shall be
calculated (i) on the assumption that each Partner is an individual subject to
the then prevailing maximum rate of U.S. federal, New York State and New York
City and other income taxes (including, without limitation, taxes under
Section 1411 of the Code), (ii) taking into account the limitations on the
deductibility of expenses and other items for U.S. federal income tax purposes
and (iii) taking into account any differential in applicable rates due to the
type and character of GP-Related Net Income (Loss) allocated to such Partner.
Notwithstanding the provisions of the foregoing sentence, the General Partner
may refrain from making any distribution if, in the reasonable judgment of the
General Partner, such distribution is prohibited by § 17-607 of the Partnership
Act.

(c) The General Partner may provide that the GP-Related Partner Interest of any
Partner or employee (including such Partner’s or employee’s right to
distributions and investments of the Partnership related thereto) may be subject
to repurchase by the Partnership during such period as the General Partner shall
determine (a “Repurchase Period”). Any Contingent distributions from GP-Related
Investments subject to repurchase rights will be withheld by the Partnership and
will be distributed to the recipient thereof (together with interest thereon at
rates determined by the General Partner from time to time) as the recipient’s
rights to such distributions become Non-Contingent (by virtue of the expiration
of the applicable Repurchase Period or otherwise). The General Partner may elect
in an individual case to have the Partnership distribute any Contingent
distribution to the applicable recipient thereof irrespective of whether the
applicable Repurchase Period has lapsed. If a Partner Withdraws from the
Partnership for any reason other than his or her death, Total Disability or
Incompetence, the undistributed share of any GP-Related Investment that remains
Contingent as of the applicable Withdrawal Date shall be repurchased by the
Partnership at a purchase price determined at such time by the General Partner.
Unless determined otherwise by the General Partner, the repurchased portion
thereof will be allocated among the remaining Partners with interests in such
GP-Related

 

42



--------------------------------------------------------------------------------

Investment in proportion to their respective percentage interests in such
GP-Related Investment, or if no other Partner has a percentage interest in such
specific GP-Related Investment, to the General Partner; provided, that the
General Partner may allocate the Withdrawn Partner’s share of unrealized
investment income from a repurchased GP-Related Investment attributable to the
period after the Withdrawn Partner’s Withdrawal Date on any basis it may
determine, including to existing or new Partners who did not previously have
interests in such GP-Related Investment, except that, in any event, each
Investor Special Partner shall be allocated a share of such unrealized
investment income equal to its respective GP-Related Profit Sharing Percentage
of such unrealized investment income.

(d) (i) (A) If Associates III is obligated under the Clawback Provisions or
Giveback Provisions to contribute to BTO III a Clawback Amount or a Giveback
Amount (other than a Capital Commitment Giveback Amount) and the Partnership is
obligated to contribute any such amount to Associates III in respect of the
Partnership’s GP-Related Associates III Interest (the amount of any such
obligation of the Partnership with respect to such a Giveback Amount being
herein called a “GP-Related Giveback Amount”), the General Partner shall call
for such amounts as are necessary to satisfy such obligations of the Partnership
as determined by the General Partner, in which case each Partner and Withdrawn
Partner shall contribute to the Partnership, in cash, when and as called by the
General Partner, such an amount of prior distributions by the Partnership (and
the Other Fund GPs) with respect to Carried Interest (and/or Non-Carried
Interest in the case of a GP-Related Giveback Amount) (the “GP-Related
Recontribution Amount”) which equals (I) the product of (a) a Partner’s or
Withdrawn Partner’s Carried Interest Give Back Percentage and (b) the aggregate
Clawback Amount payable by the Partnership in the case of Clawback Amounts and
(II) with respect to a GP-Related Giveback Amount, such Partner’s pro rata share
of prior distributions of Carried Interest and/or Non-Carried Interest in
connection with (a) the GP-Related BTO III Investment giving rise to the
GP-Related Giveback Amount, (b) if the amounts contributed pursuant to clause
(II)(a) above are insufficient to satisfy such GP-Related Giveback Amount,
GP-Related BTO III Investments other than the one giving rise to such
obligation, but only those amounts received by the Partners with an interest in
the GP-Related BTO III Investment referred to in clause (II)(a) above, and
(c) if the GP-Related Giveback Amount pursuant to an applicable BTO III
Agreement is unrelated to a specific GP-Related BTO III Investment, all
GP-Related BTO III Investments. Each Partner and Withdrawn Partner shall
promptly contribute to the Partnership, along with satisfying his or her
comparable obligations to the Other Fund GPs, if any, upon such call such
Partner’s or Withdrawn Partner’s GP-Related Recontribution Amount, less the
amount paid out of the Trust Account on behalf of such Partner or Withdrawn
Partner by the Trustee(s) pursuant to written instructions from the Partnership,
or if applicable, any of the Other Fund GPs with respect to Carried Interest
(and/or Non-Carried Interest in the case of GP-Related Giveback Amounts) (the
“Net GP-Related Recontribution Amount”), irrespective of the fact that the
amounts in the Trust Account may be sufficient on an aggregate basis to satisfy
the Partnership’s and the Other Fund GPs’ obligation under the Clawback
Provisions and/or Giveback Provisions; provided, that to the extent a Partner’s
or Withdrawn Partner’s share of the amount paid with respect to the Clawback
Amount or the GP-Related Giveback Amount exceeds his or her GP-Related
Recontribution Amount, such excess shall be repaid to such Partner or Withdrawn
Partner as promptly as reasonably practicable, subject to clause (ii) below;
provided further, that such written instructions from the General Partner shall
specify each Partner’s and Withdrawn Partner’s GP-Related Recontribution Amount.
Prior to such time, the General Partner may, in its discretion (but shall be
under no obligation to), provide notice

 

43



--------------------------------------------------------------------------------

that in the General Partner’s judgment, the potential obligations in respect of
the Clawback Provisions or the Giveback Provisions will probably materialize
(and an estimate of the aggregate amount of such obligations); provided further,
that any amount from a Partner’s Trust Account used to pay any GP-Related
Giveback Amount (or such lesser amount as may be required by the General
Partner) shall be contributed by such Partner to such Partner’s Trust Account no
later than 30 days after the Net GP-Related Recontribution Amount is paid with
respect to such GP-Related Giveback Amount.

(B) To the extent any Partner or Withdrawn Partner has satisfied any Holdback
obligation with Firm Collateral, such Partner or Withdrawn Partner shall, within
10 days of the General Partner’s call for GP-Related Recontribution Amounts,
make a cash payment into the Trust Account in an amount equal to the amount of
the Holdback obligation satisfied with such Firm Collateral, or such lesser
amount such that the amount in the Trust Account allocable to such Partner or
Withdrawn Partner equals the sum of (I) such Partner’s or Withdrawn Partner’s
GP-Related Recontribution Amount and (II) any similar amounts payable to any of
the Other Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall
take such steps as are necessary to release such Firm Collateral of such Partner
or Withdrawn Partner equal to the amount of such cash payment. If the amount of
such cash payment is less than the amount of Firm Collateral of such Partner or
Withdrawn Partner, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Partnership’s and the Other Fund
GPs’ obligation to pay the Clawback Amount. The failure of any Partner or
Withdrawn Partner to make a cash payment in accordance with this clause (B) (to
the extent applicable) shall constitute a default under Section 5.8(d)(ii) as if
such cash payment hereunder constitutes a Net GP-Related Recontribution Amount
under Section 5.8(d)(ii). Solely to the extent required by the BTO III
Partnership Agreement each partner of the General Partner shall have the same
obligations as a Partner (which obligations shall be subject to the same
limitations as the obligations of a Partner) under this Section 5.8(d)(i)(B) and
under Section 5.8(d)(ii)(A) with respect to such partner’s pro rata share of any
Clawback Amount and solely to the extent that the Partnership has insufficient
funds to meet the Partnership’s obligations under the BTO III Partnership
Agreement.

(ii) (A) In the event any Partner or Withdrawn Partner (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the General Partner
shall require all other Partners and Withdrawn Partners to contribute, on a pro
rata basis (based on each of their respective Carried Interest Give Back
Percentages in the case of Clawback Amounts, and GP-Related Profit Sharing
Percentages in the case of GP-Related Giveback Amounts (as more fully described
in clause (II) of Section 5.8(d)(i)(A) above)), such amounts as are necessary to
fulfill the GP-Related Defaulting Party’s obligation to pay such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount (a “GP-Related
Deficiency Contribution”) if the General Partner determines in its good faith
judgment that the Partnership (or an Other Fund GP) will be unable to collect
such amount in cash from such GP-Related Defaulting Party for payment of the
Clawback Amount or GP-Related Giveback Amount, as the case may be, at least 20
Business Days prior to the latest date that the Partnership, and the Other Fund
GPs, if applicable, are permitted to pay the Clawback Amount or GP-Related
Giveback Amount, as the case may be; provided, that, subject to Section 5.8(e),
no Partner or Withdrawn Partner shall as a result of such GP-Related Deficiency
Contribution be required to contribute an amount in excess of 150% of the amount
of the Net GP-

 

44



--------------------------------------------------------------------------------

Related Recontribution Amount initially requested from such Partner or Withdrawn
Partner in respect of such default. Thereafter, the General Partner shall
determine in its good faith judgment that the Partnership should either (1) not
attempt to collect such amount in light of the costs associated therewith, the
likelihood of recovery and any other factors considered relevant in the good
faith judgment of the General Partner or (2) pursue any and all remedies (at law
or equity) available to the Partnership against the GP-Related Defaulting Party,
the cost of which shall be a Partnership expense to the extent not ultimately
reimbursed by the GP-Related Defaulting Party. It is agreed that the Partnership
shall have the right (effective upon such GP-Related Defaulting Party becoming a
GP-Related Defaulting Party) to set-off as appropriate and apply against such
GP-Related Defaulting Party’s Net GP-Related Recontribution Amount any amounts
otherwise payable to the GP-Related Defaulting Party by the Partnership or any
Affiliate thereof (including amounts unrelated to Carried Interest, such as
returns of capital and profit thereon). Each Partner and Withdrawn Partner
hereby grants to the General Partner a security interest, effective upon such
Partner or Withdrawn Partner becoming a GP-Related Defaulting Party, in all
accounts receivable and other rights to receive payment from any Affiliate of
the Partnership and agrees that, upon the effectiveness of such security
interest, the General Partner may sell, collect or otherwise realize upon such
collateral. In furtherance of the foregoing, each Partner and Withdrawn Partner
hereby appoints the General Partner as its true and lawful attorney-in-fact with
full irrevocable power and authority, in the name of such Partner or Withdrawn
Partner or in the name of the General Partner, to take any actions which may be
necessary to accomplish the intent of the immediately preceding sentence. The
General Partner shall be entitled to collect interest on the Net GP-Related
Recontribution Amount of a GP-Related Defaulting Party from the date such Net
GP-Related Recontribution Amount was required to be contributed to the
Partnership at a rate equal to the Default Interest Rate.

(B) Any Partner’s or Withdrawn Partner’s failure to make a GP-Related Deficiency
Contribution shall cause such Partner or Withdrawn Partner to be a GP-Related
Defaulting Party with respect to such amount. The Partnership shall first seek
any remaining Trust Amounts (and Trust Income thereon) allocated to such Partner
or Withdrawn Partner to satisfy such Partner’s or Withdrawn Partner’s obligation
to make a GP-Related Deficiency Contribution before seeking cash contributions
from such Partner or Withdrawn Partner in satisfaction of such Partner’s or
Withdrawn Partner’s obligation to make a GP-Related Deficiency Contribution.

(iii) In the event any Partner or Withdrawn Partner initially fails to
recontribute all or any portion of such Partner or Withdrawn Partner’s pro rata
share of any Clawback Amount pursuant to Section 5.8(d)(i)(A), the Partnership
shall use its reasonable efforts to collect the amount which such Partner or
Withdrawn Partner so fails to recontribute.

(iv) A Partner’s or Withdrawn Partner’s obligation to make contributions to the
Partnership under this Section 5.8(d) shall survive the termination of the
Partnership.

(e) The Partners acknowledge that the General Partner will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Partners, including by allocating Aggregate Net Losses from
Writedowns (as defined in the BTO III Agreements) and Losses (as defined in the
BTO III Agreements) on GP-Related BTO III Investments that have been the subject

 

45



--------------------------------------------------------------------------------

of a writedown and/or Net Realized Loss (each, a “Loss Investment”) to those
Partners who participated in such Loss Investments based on their Carried
Interest Sharing Percentage therein to the extent that such Partners receive or
have received Carried Interest distributions from other GP-Related BTO III
Investments. Consequently and notwithstanding anything herein to the contrary,
adjustments to Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Partnership is making Carried Interest distributions in
connection with a GP-Related BTO III Investment (the “Subject Investment”) that
have been reduced under any BTO III Agreement as a result of one or more Loss
Investments, the General Partner shall calculate amounts distributable to or due
from each such Partner as follows:

(A) determine each Partner’s share of each such Loss Investment based on his or
her Carried Interest Sharing Percentage in each such Loss Investment (which may
be zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Partners (indirectly
through the Partnership from BTO III) from the Subject Investment (such
reduction, the “Loss Amount”);

(B) determine the amount of Carried Interest distributions otherwise
distributable to such Partner with respect to the Subject Investment (indirectly
through the Partnership from BTO III) before any reduction in respect of the
amount determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

(C) subtract (I) the Loss Amounts relating to all Loss Investments from (II) the
Unadjusted Carried Interest Distributions for such Partner, to determine the
amount of Carried Interest distributions to actually be paid to such Partner
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Partner as
calculated in this clause (i) is a negative number, the General Partner shall
(I) notify such Partner, at or prior to the time such Carried Interest
distributions are actually made to the Partners, of his or her obligation to
recontribute to the Partnership prior Carried Interest distributions (a “Net
Carried Interest Distribution Recontribution Amount”), up to the amount of such
negative Net Carried Interest Distribution, and (II) to the extent amounts
recontributed pursuant to clause (I) are insufficient to satisfy such negative
Net Carried Interest Distribution amount, reduce future Carried Interest
distributions otherwise due such Partner, up to the amount of such remaining
negative Net Carried Interest Distribution. If a Partner’s (x) Net Carried
Interest Distribution Recontribution Amount exceeds (y) the aggregate amount of
prior Carried Interest distributions less the amount of tax thereon, calculated
based on the Assumed Income Tax Rate (as defined in the BTO III Agreements) in
effect in the Fiscal Years of such distributions (the “Excess Tax-Related
Amount”), then such Partner may, in lieu of paying such Partner’s Excess
Tax-Related Amount, defer such amounts as set forth below. Such deferred amount
shall accrue interest at the Prime Rate. Such deferred amounts shall be reduced
and repaid by the amount of Carried Interest otherwise distributable to such
Partner in connection with future Carried Interest distributions until such
balance is reduced to zero. Any deferred amounts shall be payable in full upon
the earlier of (i) such time as the Clawback Amount is determined (as provided
herein) and (ii) such time as the Partner becomes a Withdrawn Partner.

 

46



--------------------------------------------------------------------------------

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Partner remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Partners pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Partner who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the General Partner (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Partner may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Partner (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the
Partnership by such Partner).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Partner, including amounts of cash subject to a Holdback as provided above,
shall increase the amount available for distribution to the other Partners as
Carried Interest distributions with respect to the Subject Investment; provided,
that any such amounts then subject to a Holdback may be so distributed to the
other Partners to the extent a Partner receiving such distribution has satisfied
the Holdback requirements with respect to such distribution (taken together with
the other Carried Interest distributions received by such Partner to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Partnership as otherwise provided herein, the obligation of the Partners with
respect to any Clawback Amount shall be adjusted by the General Partner as
follows:

(A) determine each Partner’s share of any Net Realized Losses in any GP-Related
BTO III Investments which gave rise to the Clawback Amount (i.e., the Losses
that followed the last GP-Related BTO III Investment with respect to which
Carried Interest distributions were made), based on such Partner’s Carried
Interest Sharing Percentage in such GP-Related BTO III Investments;

(B) determine each Partner’s obligation with respect to the Clawback Amount
based on such Partner’s Carried Interest Give Back Percentage as otherwise
provided herein; and

(C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Partner to determine the
amount of adjustment to each Partner’s share of the Clawback Amount (a Partner’s
“Clawback Adjustment Amount”).

 

47



--------------------------------------------------------------------------------

A Partner’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Partner’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Partner’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Partner’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Partner’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Partner. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Partner, such remaining Clawback Adjustment Amount shall
be allocated to the Partners (including any Partner whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the General Partner shall be based on its good faith judgment, and no Partner
shall have any claim against the Partnership, the General Partner or any other
Partners as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Partners, including Withdrawn Partners.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Partners and in no way modifies the obligations of each Partner regarding the
Clawback Amount as provided in the BTO III Agreements.

Section 5.9. Business Expenses. The Partnership shall reimburse the Partners for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Partnership’s business in accordance with rules and
regulations established by the General Partner from time to time.

Section 5.10. Tax Capital Accounts; Tax Allocations.

(a) For U.S. federal income tax purposes, there shall be established for each
Partner a single capital account combining such Partner’s Capital Commitment
Capital Account and GP-Related Capital Account, with such adjustments as the
General Partner determines are appropriate so that such single capital account
is maintained in compliance with the principles and requirements of
Section 704(b) of the Code and the Treasury Regulations thereunder.

(b) All items of income, gain, loss, deduction and credit of the Partnership
shall be allocated among the Partners for U.S. federal, state and local income
tax purposes in the same manner as such items of income, gain, loss, deduction
and credit shall be allocated among the Partners pursuant to this Agreement,
except as may otherwise be provided herein or by the Code or other applicable
law. In the event there is a net decrease in partnership minimum gain or partner
nonrecourse debt minimum gain (determined in accordance with the principles of
Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during any taxable year
of the Partnership, each Partner shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to its respective share of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). In addition, this Agreement shall
be considered to contain a “qualified income offset” as provided in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the
General Partner in its sole discretion shall make allocations for tax purposes
as may be needed to ensure that allocations are in accordance with the interests
of the Partners within the meaning of the Code and the Treasury Regulations.

 

48



--------------------------------------------------------------------------------

(c) For U.S. federal, state and local income tax purposes only, Partnership
income, gain, loss, deduction or expense (or any item thereof) for each Fiscal
Year shall be allocated to and among the Partners in a manner corresponding to
the manner in which corresponding items are allocated among the Partners
pursuant to the other provisions of this Section 5.10; provided, that the
General Partner may in its sole discretion make such allocations for tax
purposes as it determines are appropriate so that allocations have substantial
economic effect or are in accordance with the interests of the Partners, within
the meaning of the Code and the Treasury Regulations thereunder. To the extent
there is an adjustment by a taxing authority to any item of income, gain, loss,
deduction or credit of the Partnership (or an adjustment to any Partner’s
distributive share thereof), the General Partner may reallocate the adjusted
items among each Partner or former Partner (as determined by the General
Partner) in accordance with the final resolution of such audit adjustment.

ARTICLE VI

ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS;

SATISFACTION AND DISCHARGE OF

PARTNERSHIP INTERESTS; TERMINATION

Section 6.1. Additional Partners.

(a) Effective on the first day of any month (or on such other date as shall be
determined by the General Partner in its sole discretion), the General Partner
shall have the right to admit one or more additional or substitute persons into
the Partnership as Limited Partners or Special Partners. Each such person shall
make the representations and certifications with respect to itself set forth in
Section 3.6 and Section 3.7. The General Partner shall determine and negotiate
with the additional Partner (which term shall include, without limitation, any
substitute Partner) all terms of such additional Partner’s participation in the
Partnership, including the additional Partner’s initial GP-Related Capital
Contribution, Capital Commitment-Related Capital Contribution, GP-Related Profit
Sharing Percentage and Capital Commitment Profit Sharing Percentage. Each
additional Partner shall have such voting rights as may be determined by the
General Partner from time to time unless, upon the admission to the Partnership
of any Special Partner, the General Partner shall designate that such Special
Partner shall not have such voting rights (any such Special Partner being called
a “Nonvoting Special Partner”). Any additional Partner shall, as a condition to
becoming a Partner, agree to become a party to, and be bound by the terms and
conditions of, the Trust Agreement. If Blackstone or another or subsequent
holder of an Investor Note approved by the General Partner for purposes of this
Section 6.1(a) shall foreclose upon a Limited Partner’s Investor Note issued to
finance such Limited Partner’s purchase of his or her Capital Commitment
Interests, Blackstone or such other or subsequent holder shall succeed to such
Limited Partner’s Capital Commitment Interests and shall be deemed to have
become a Limited Partner to such extent. Any additional Partner may have a
GP-Related Partner Interest or a Capital Commitment Partner Interest, without
having the other such interest.

 

49



--------------------------------------------------------------------------------

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Partner as of the date such Partner is admitted to the Partnership,
together with the pro rata reduction in all other Partners’ GP-Related Profit
Sharing Percentages as of such date, shall be established by the General Partner
pursuant to Section 5.3. The Capital Commitment Profit Sharing Percentages, if
any, to be allocated to an additional Partner as of the date such Partner is
admitted to the Partnership, together with the pro rata reduction in all other
Partners’ Capital Commitment Profit Sharing Percentages as of such date, shall
be established by the General Partner. Notwithstanding any provision in this
Agreement to the contrary, the General Partner is authorized, without the need
for any further act, vote or consent of any person, to make adjustments to the
GP-Related Profit Sharing Percentages as it determines necessary in its sole
discretion in connection with any additional Partners admitted to the
Partnership, adjustments with respect to other Partners of the Partnership and
to give effect to other matters set forth herein, as applicable.

(c) An additional Partner shall be required to contribute to the Partnership his
or her pro rata share of the Partnership’s total capital, excluding capital in
respect of GP-Related Investments and Capital Commitment Investments in which
such Partner does not acquire any interests, at such times and in such amounts
as shall be determined by the General Partner in accordance with Section 4.1 and
Section 7.1.

(d) The admission of an additional Partner will be evidenced by (i) the
execution of a counterpart copy of this Agreement by such additional Partner, or
(ii) the execution of an amendment to this Agreement by the General Partner and
the additional Partner, as determined by the General Partner, or (iii) the
execution by such additional Partner of any other writing evidencing the intent
of such person to become an additional Partner and to be bound by the terms of
this Agreement and such writing being acceptable to the General Partner on
behalf of the Partnership. In addition, each additional Partner shall sign a
counterpart copy of the Trust Agreement or any other writing evidencing the
intent of such person to become a party to the Trust Agreement that is
acceptable to the General Partner on behalf of the Partnership.

Section 6.2. Withdrawal of Partners.

(a) Any Partner may Withdraw voluntarily from the Partnership subject to the
prior written consent of the General Partner, including if such Withdrawal would
(i) cause the Partnership to be in default under any of its contractual
obligations or (ii) in the reasonable judgment of the General Partner, have a
material adverse effect on the Partnership or its business. Without limiting the
foregoing sentence, the General Partner generally intends to permit voluntary
Withdrawals on the last day of any calendar month (or on such other date as
shall be determined by the General Partner in its sole discretion), on not less
than 15 days’ prior written notice by such Partner to the General Partner (or on
such shorter notice period as may be mutually agreed upon between such Partner
and the General Partner); provided, that a Partner may Withdraw from the
Partnership with respect to such Partner’s GP-Related Partner Interest without
Withdrawing from the Partnership with respect to such Partner’s Capital
Commitment Partner Interest, and a Partner may Withdraw from the Partnership
with respect to such Partner’s Capital Commitment Partner Interest without
Withdrawing from the Partnership with respect to such Partner’s GP-Related
Partner Interest.

 

50



--------------------------------------------------------------------------------

(b) Upon the Withdrawal of any Partner, including by the occurrence of any
withdrawal event under the Partnership Act with respect to any Partner, such
Partner shall thereupon cease to be a Partner, except as expressly provided
herein.

(c) Upon the Total Disability of a Limited Partner, such Partner shall thereupon
cease to be a Limited Partner with respect to such person’s GP-Related Partner
Interest; provided, that the General Partner may elect to admit such Withdrawn
Partner to the Partnership as a Nonvoting Special Partner with respect to such
person’s GP-Related Partner Interest, with such GP-Related Partner Interest as
the General Partner may determine. The determination of whether any Partner has
suffered a Total Disability shall be made by the General Partner in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the General Partner and such Partner, each party shall
nominate a qualified medical doctor and the two doctors shall select a third
doctor, who shall make the determination as to Total Disability.

(d) If the General Partner determines that it shall be in the best interests of
the Partnership for any Partner (including any Partner who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Partnership (whether or not Cause exists) with respect to such person’s
GP-Related Partner Interest and/or with respect to such person’s Capital
Commitment Partner Interest, such Partner, upon written notice by the General
Partner to such Partner, shall be required to Withdraw with respect to such
person’s GP-Related Partner Interest and/or with respect to such person’s
Capital Commitment Partner Interest, as of a date specified in such notice,
which date shall be on or after the date of such notice. If the General Partner
requires any Partner to Withdraw for Cause with respect to such person’s
GP-Related Partner Interest and/or with respect to such person’s Capital
Commitment Partner Interest, such notice shall state that it has been given for
Cause and shall describe the particulars thereof in reasonable detail.

(e) The Withdrawal from the Partnership of any Partner shall not, in and of
itself, affect the obligations of the other Partners to continue the Partnership
during the remainder of its term. A Withdrawn General Partner shall remain
liable for all obligations of the Partnership incurred while it was a General
Partner and resulting from its acts or omissions as a General Partner to the
fullest extent provided by law.

Section 6.3. GP-Related Partner Interests Not Transferable. (a) No Partner may
sell, assign, pledge, grant a security interest over or otherwise transfer or
encumber all or any portion of such Partner’s GP-Related Partner Interest other
than as permitted by written agreement between such Partner and the Partnership;
provided, that this Section 6.3 shall not impair transfers by operation of law,
transfers by will or by other testamentary instrument occurring by virtue of the
death or dissolution of a Partner, or transfers required by trust agreements;
provided further, that, subject to the prior written consent of the General
Partner, which shall not be unreasonably withheld, a Limited Partner may
transfer, for estate planning purposes, up to 25% of his or her GP-Related
Profit Sharing Percentage to any estate planning trust, limited partnership, or
limited liability company with respect to which a Limited Partner controls
investments related to any interest in the Partnership held therein (an “Estate
Planning Vehicle”). Each Estate Planning Vehicle will be a Nonvoting Special
Partner. Such Limited Partner and the Nonvoting Special Partner shall be jointly
and severally liable for all obligations of both such Limited Partner and such
Nonvoting Special Partner with respect to the Partnership (including the
obligation to make

 

51



--------------------------------------------------------------------------------

additional GP-Related Capital Contributions), as the case may be. The General
Partner may at its sole option exercisable at any time require any Estate
Planning Vehicle to Withdraw from the Partnership on the terms of this Article
VI. Except as provided in the second proviso to the first sentence of this
Section 6.3, no assignee, legatee, distributee, heir or transferee (by
conveyance, operation of law or otherwise) of the whole or any portion of any
Partner’s GP-Related Partner Interest shall have any right to be a Partner
without the prior written consent of the General Partner (which consent may be
given or withheld in its sole discretion without giving any reason therefor).
Notwithstanding the granting of a security interest in the entire Interest of
any Partner, such Partner shall continue to be a Partner of the Partnership.

(b) Notwithstanding any provision hereof to the contrary, no sale or transfer of
any GP-Related Partner Interest in the Partnership may be made except in
compliance with all federal, state and other applicable laws, including U.S.
federal and state securities laws.

Section 6.4. Consequences upon Withdrawal of a Partner.

(a) Subject to the Partnership Act, the General Partner may not transfer or
assign its interest as a General Partner in the Partnership or its right to
manage the affairs of the Partnership, except that the General Partner may,
subject to the Partnership Act, with the prior written approval of a Majority in
Interest of the Partners, admit another person as an additional or substitute
General Partner who makes such representations with respect to itself as the
General Partner deems necessary or appropriate (with regard to compliance with
applicable law or otherwise); provided however, that the General Partner may, in
its sole discretion, transfer all or part of its interest in the Partnership to
a person who makes such representations with respect to itself as the General
Partner deems necessary or appropriate (with regard to compliance with
applicable law or otherwise) and who owns, directly or indirectly, the principal
part of the business then conducted by the General Partner in connection with
any liquidation, dissolution or reorganization of the General Partner, and, upon
the assumption by such person of liability for all the obligations of the
General Partner under this Agreement, such person shall be admitted as the
General Partner. A person who is so admitted as an additional or substitute
General Partner shall thereby become a General Partner and shall have the right
to manage the affairs of the Partnership and to vote as a Partner to the extent
of the interest in the Partnership so acquired. The General Partner shall not
cease to be the general partner of the Partnership upon the collateral
assignment of or the pledging or granting of a security interest in its entire
Interest in the Partnership.

(b) Except as contemplated by Section 6.4(a) above, Withdrawal by a General
Partner is not permitted. The Withdrawal of a Partner shall not dissolve the
Partnership if at the time of such Withdrawal there are one or more remaining
Partners and any one or more of such remaining Partners continue the business of
the Partnership (any and all such remaining Partners being hereby authorized to
continue the business of the Partnership without dissolution and hereby agreeing
to do so). Notwithstanding Section 6.4(c), if upon the Withdrawal of a Partner
there shall be no remaining Limited Partners, the Partnership shall be dissolved
and shall be wound up unless, within 90 days after the occurrence of such
Withdrawal, all remaining Special Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
such Withdrawal, of one or more Limited Partners.

 

52



--------------------------------------------------------------------------------

(c) The Partnership shall not be dissolved, in and of itself, by the Withdrawal
of any Partner, but shall continue with the surviving or remaining Partners as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

Section 6.5. Satisfaction and Discharge of a Withdrawn Partner’s GP-Related
Partner Interests.

(a) The terms of this Section 6.5 shall apply to the GP-Related Partner Interest
of a Withdrawn Partner, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Partner Interest of a
Withdrawn Partner. For purposes of this Section 6.5, the term “Settlement Date”
means the date as of which a Withdrawn Partner’s GP-Related Partner Interest in
the Partnership is settled as determined under paragraph (b) below.
Notwithstanding the foregoing, any Limited Partner who Withdraws from the
Partnership, and all or any portion of whose GP-Related Partner Interest is
retained as a Special Partner, shall be considered a Withdrawn Partner for all
purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Partner’s
GP-Related Partner Interest in the Partnership may be agreed to by the General
Partner and a Withdrawn Partner, a Withdrawn Partner’s Settlement Date shall be
his or her Withdrawal Date; provided, that if a Withdrawn Partner’s Withdrawal
Date is not the last day of a month, then the General Partner may elect for such
Withdrawn Partner’s Settlement Date to be the last day of the month in which his
or her Withdrawal Date occurs. During the interval, if any, between a Withdrawn
Partner’s Withdrawal Date and Settlement Date, such Withdrawn Partner shall have
the same rights and obligations with respect to GP-Related Capital
Contributions, interest on capital, allocations of GP-Related Net Income (Loss)
and distributions as would have applied had such Withdrawn Partner remained a
Partner of the Partnership during such period.

(c) In the event of the Withdrawal of a Partner, with respect to such Withdrawn
Partner’s GP-Related Partner Interest, the General Partner shall promptly after
such Withdrawn Partner’s Settlement Date (i) determine and allocate to the
Withdrawn Partner’s GP-Related Capital Accounts such Withdrawn Partner’s
allocable share of the GP-Related Net Income (Loss) of the Partnership for the
period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Partner’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the General
Partner shall be entitled to establish such reserves (including reserves for
taxes, bad debts, unrealized losses, actual or threatened litigation or any
other expenses, contingencies or obligations) as it deems appropriate. Unless
otherwise determined by the General Partner in a particular case, a Withdrawn
Partner shall not be entitled to receive any GP-Related Unallocated Percentage
in respect of the accounting period during which such Partner Withdraws from the
Partnership (whether or not previously awarded or allocated) or any GP-Related
Unallocated Percentage in respect of prior accounting periods that have not been
paid or allocated (whether or not previously awarded) as of such Withdrawn
Partner’s Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Partner, the Withdrawn
Partner’s GP-Related Profit Sharing Percentages shall, unless otherwise
allocated by the General Partner pursuant to Section 5.3(a), be deemed to be
GP-Related Unallocated Percentages (except for GP-Related Profit Sharing
Percentages with respect to GP-Related Investments as provided in paragraph
(f) below).

 

53



--------------------------------------------------------------------------------

(e) (i) Upon the Withdrawal from the Partnership of a Partner with respect to
such Partner’s GP-Related Partner Interest, such Withdrawn Partner thereafter
shall not, except as expressly provided in this Section 6.5, have any rights of
a Partner (including voting rights) with respect to such Partner’s GP-Related
Partner Interest, and, except as expressly provided in this Section 6.5, such
Withdrawn Partner shall not have any interest in the Partnership’s GP-Related
Net Income (Loss), or in distributions related to such Partner’s GP-Related
Partner Interest, GP-Related Investments or other assets related to such
Partner’s GP-Related Partner Interest. If a Partner Withdraws from the
Partnership with respect to such Partner’s GP-Related Partner Interest for any
reason other than for Cause pursuant to Section 6.2, then the Withdrawn Partner
shall be entitled to receive, at the time or times specified in Section 6.5(i)
below, in satisfaction and discharge in full of the Withdrawn Partner’s
GP-Related Partner Interest in the Partnership, (x) payment equal to the
aggregate credit balance, if any, as of the Settlement Date of the Withdrawn
Partner’s GP-Related Capital Accounts, (excluding any GP-Related Capital Account
or portion thereof attributable to any GP-Related Investment) and (y) the
Withdrawn Partner’s percentage interest attributable to each GP-Related
Investment in which the Withdrawn Partner has an interest as of the Settlement
Date as provided in paragraph (f) below (which shall be settled in accordance
with paragraph (f) below), subject to all the terms and conditions of paragraphs
(a)-(r) of this Section 6.5. If the amount determined pursuant to clause
(x) above is an aggregate negative balance, the Withdrawn Partner shall pay the
amount thereof to the Partnership upon demand by the General Partner on or after
the date of the statement referred to in Section 6.5(i) below; provided, that if
the Withdrawn Partner was solely a Special Partner on his or her Withdrawal
Date, such payment shall be required only to the extent of any amounts payable
to such Withdrawn Partner pursuant to this Section 6.5. Any aggregate negative
balance in the GP-Related Capital Accounts of a Withdrawn Partner who was solely
a Special Partner, upon the settlement of such Withdrawn Partner’s GP-Related
Partner Interest in the Partnership pursuant to this Section 6.5, shall be
allocated among the other Partners’ GP-Related Capital Accounts in accordance
with their respective GP-Related Profit Sharing Percentages in the categories of
GP-Related Net Income (Loss) giving rise to such negative balance as determined
by the General Partner as of such Withdrawn Partner’s Settlement Date. In the
settlement of any Withdrawn Partner’s GP-Related Partner Interest in the
Partnership, no value shall be ascribed to goodwill, the Partnership name or the
anticipation of any value the Partnership or any successor thereto might have in
the event the Partnership or any interest therein were to be sold in whole or in
part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Partner
whose Withdrawal with respect to such Partner’s GP-Related Partner Interest
resulted from such Partner’s death or Incompetence, such Partner’s estate or
legal representative, as the case may be, may elect, at the time described
below, to receive a Nonvoting Special Partner GP-Related Partner Interest and
retain such Partner’s GP-Related Profit Sharing Percentage in all (but not less
than all) illiquid investments of the Partnership in lieu of a cash payment (or
Investor Note) in settlement of that portion of the Withdrawn Partner’s
GP-Related Partner Interest. The election referred to above shall be made within
60 days after the Withdrawn Partner’s Settlement Date, based on a statement of
the settlement of such Withdrawn Partner’s GP-Related Partner Interest in the
Partnership pursuant to this Section 6.5.

 

54



--------------------------------------------------------------------------------

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Partner’s
“percentage interest” means his or her GP-Related Profit Sharing Percentage as
of the Settlement Date in the relevant GP-Related Investment. The Withdrawn
Partner shall retain his or her percentage interest in such GP-Related
Investment and shall retain his or her GP-Related Capital Account or portion
thereof attributable to such GP-Related Investment, in which case such Withdrawn
Partner (a “Retaining Withdrawn Partner”) shall become and remain a Special
Partner for such purpose (and, if the General Partner so designates, such
Special Partner shall be a Nonvoting Special Partner). The GP-Related Partner
Interest of a Retaining Withdrawn Partner pursuant to this paragraph (f) shall
be subject to the terms and conditions applicable to GP-Related Partner
Interests of any kind hereunder and such other terms and conditions as are
established by the General Partner. At the option of the General Partner in its
sole discretion, the General Partner and the Retaining Withdrawn Partner may
agree to have the Partnership acquire such GP-Related Partner Interest without
the approval of the other Partners; provided, that the General Partner shall
reflect in the books and records of the Partnership the terms of any acquisition
pursuant to this sentence.

(g) The General Partner may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Partner pursuant to paragraph (e) above, to (i) have the
Partnership issue to the Withdrawn Partner a subordinated promissory note and/or
to (ii) distribute in kind to the Withdrawn Partner such Withdrawn Partner’s pro
rata share (as determined by the General Partner) of any securities or other
investments of the Partnership in relation to such Partner’s GP-Related Partner
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Partner under this paragraph (g), the amount described in clause
(x) of paragraph (e)(i) shall be reduced by the value of such distribution as
valued on the latest balance sheet of the Partnership in accordance with
generally accepted accounting principles or, if not appearing on such balance
sheet, as reasonably determined by the General Partner.

(h) [Intentionally omitted.]

(i) Within 120 days after each Settlement Date, the General Partner shall submit
to the Withdrawn Partner a statement of the settlement of such Withdrawn
Partner’s GP-Related Partner Interest in the Partnership pursuant to this
Section 6.5 together with any cash payment, subordinated promissory note and in
kind distributions to be made to such Partner as shall be determined by the
General Partner. The General Partner shall submit to the Withdrawn Partner
supplemental statements with respect to additional amounts payable to or by the
Withdrawn Partner in respect of the settlement of his or her GP-Related Partner
Interest in the Partnership (e.g., payments in respect of GP-Related Investments
pursuant to paragraph (f) above or adjustments to reserves pursuant to paragraph
(j) below) promptly after such amounts are determined by the General Partner. To
the fullest extent permitted by law, such statements and the valuations on which
they are based shall be accepted by the Withdrawn Partner without examination of
the accounting books and records of the Partnership or other inquiry. Any
amounts payable by the Partnership to a Withdrawn Partner pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment or provision for payment in full of claims of all present or future
creditors of the Partnership or any successor thereto arising out of matters
occurring prior to the applicable date of payment or distribution; provided,
that such Withdrawn Partner shall otherwise rank pari passu in right of payment
(x) with all persons who become Withdrawn Partners and whose Withdrawal Date is
within one year before the Withdrawal Date of the Withdrawn Partner in question
and (y) with all persons who become Withdrawn Partners and whose Withdrawal Date
is within one year after the Withdrawal Date of the Withdrawn Partner in
question.

 

55



--------------------------------------------------------------------------------

(j) If the aggregate reserves established by the General Partner as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the General Partner, to be excessive or inadequate, the General
Partner may elect, but shall not be obligated, to pay the Withdrawn Partner or
his or her estate such excess, or to charge the Withdrawn Partner or his or her
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Partner to the Partnership at any time on
or after the Settlement Date (e.g., outstanding Partnership loans or advances to
such Withdrawn Partner) shall be offset against any amounts payable or
distributable by the Partnership to the Withdrawn Partner at any time on or
after the Settlement Date or shall be paid by the Withdrawn Partner to the
Partnership, in each case as determined by the General Partner. All cash amounts
payable by a Withdrawn Partner to the Partnership under this Section 6.5 shall
bear interest from the due date to the date of payment at a floating rate equal
to the lesser of (x) the Prime Rate or (y) the maximum rate of interest
permitted by applicable law. The “due date” of amounts payable by a Withdrawn
Partner pursuant to Section 6.5(i) above shall be 120 days after a Withdrawn
Partner’s Settlement Date. The “due date” of amounts payable to or by a
Withdrawn Partner in respect of GP-Related Investments for which the Withdrawn
Partner has retained a percentage interest in accordance with paragraph
(f) above shall be 120 days after realization with respect to such GP-Related
Investment. The “due date” of any other amounts payable by a Withdrawn Partner
shall be 60 days after the date such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Partner’s GP-Related Partner
Interest in the Partnership pursuant to this Section 6.5, the General Partner
may, to the fullest extent permitted by applicable law, impose any restrictions
it deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Partner of any interest in any GP-Related Investment retained by
such Withdrawn Partner, any securities or other investments distributed in kind
to such Withdrawn Partner or such Withdrawn Partner’s right to any payment from
the Partnership.

(m) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s GP-Related Partner Interest for Cause pursuant to Section 6.2(d),
then his or her GP-Related Partner Interest shall be settled in accordance with
paragraphs (a)-(r) of this Section 6.5; provided, that the General Partner may
elect (but shall not be required) to apply any or all the following terms and
conditions to such settlement:

(i) In settling the Withdrawn Partner’s interest in any GP-Related Investment in
which he or she has an interest as of his or her Settlement Date, the General
Partner may elect to (A) determine the GP-Related Unrealized Net Income (Loss)
attributable to each such GP-Related Investment as of the Settlement Date and
allocate to the appropriate GP-Related Capital Account of the Withdrawn Partner
his or her allocable share of such GP-Related Unrealized Net Income (Loss) for
purposes of calculating the aggregate balance of such Withdrawn Partner’s
GP-Related Capital Account pursuant to clause (x) of paragraph (e)(i) above,
(B) credit or debit, as applicable, the Withdrawn

 

56



--------------------------------------------------------------------------------

Partner with the balance of his or her GP-Related Capital Account or portion
thereof attributable to each such GP-Related Investment as of his or her
Settlement Date without giving effect to the GP-Related Unrealized Net Income
(Loss) from such GP-Related Investment as of his or her Settlement Date, which
shall be forfeited by the Withdrawn Partner or (C) apply the provisions of
paragraph (f) above; provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Partner with respect to any GP-Related
Investment shall equal such Partner’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the General Partner). The Withdrawn Partner
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Partnership to the Withdrawn Partner pursuant to
this Section 6.5 shall be subordinate in right of payment and subject to the
prior payment in full of claims of all present or future creditors of the
Partnership or any successor thereto arising out of matters occurring prior to
or on or after the applicable date of payment or distribution.

(n) The payments to a Withdrawn Partner pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Partner with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Partnership or any of its
subsidiaries and Affiliates for a period not exceeding two years determined by
the General Partner. Upon written notice to the General Partner, any Withdrawn
Partner who is subject to noncompetition restrictions established by the General
Partner pursuant to this paragraph (n) may elect to forfeit the principal amount
payable in the final installment of his or her subordinated promissory note,
together with interest to be accrued on such installment after the date of
forfeiture, in lieu of being bound by such restrictions.

(o) In addition to the foregoing, the General Partner shall have the right to
pay a Withdrawn Partner (other than the General Partner) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Partner relating to a Limited Partner or Special Partner and to any transferee
of any GP-Related Partner Interest of such Partner pursuant to Section 6.3 if
such Partner Withdraws from the Partnership.

(q) (i) The Partnership will assist a Withdrawn Partner or his or her estate or
guardian, as the case may be, in the settlement of the Withdrawn Partner’s
GP-Related Partner Interest in the Partnership. Third party costs incurred by
the Partnership in providing this assistance will be borne by the Withdrawn
Partner or his or her estate.

(ii) The General Partner may reasonably determine in good faith to retain
outside professionals to provide the assistance to Withdrawn Partners or their
estates or guardians, as referred to above. In such instances, the General
Partner will obtain the prior approval of a Withdrawn Partner or his or her
estate or guardian, as the case may be, prior to engaging such professionals. If
the Withdrawn Partner (or his or her estate or guardian) declines to incur such
costs, the General Partner will provide such reasonable assistance as and when
it can so as not to interfere with the Partnership’s day-to-day operating,
financial, tax and other related responsibilities to the Partnership and the
Partners.

 

57



--------------------------------------------------------------------------------

(r) Each Partner (other than the General Partner) hereby irrevocably appoints
the General Partner as such Partner’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Partner’s name, place and stead, to
make, execute, sign and file, on behalf of such Partner, any and all agreements,
instruments, consents, ratifications, documents and certificates which the
General Partner deems necessary or advisable in connection with any transaction
or matter contemplated by or provided for in this Section 6.5, including,
without limitation, the performance of any obligation of such Partner or the
Partnership or the exercise of any right of such Partner or the Partnership.
Such power of attorney is coupled with an interest and shall survive and
continue in full force and effect notwithstanding the Withdrawal from the
Partnership of any Partner for any reason and shall not be affected by the
death, disability or incapacity of such Partner.

Section 6.6. Dissolution of the Partnership. The General Partner may dissolve
the Partnership prior to the expiration of its term at any time on not less than
60 days’ notice of the dissolution date given to the other Partners. Upon the
dissolution of the Partnership, the Partners’ respective interests in the
Partnership shall be valued and settled in accordance with the procedures set
forth in Section 6.5, which provides for allocations to the GP-Related Capital
Accounts of the Partners and distributions in accordance with the capital
account balances of the Partners.

Section 6.7. Certain Tax Matters. (a) The General Partner shall determine all
matters concerning allocations for tax purposes not expressly provided for
herein in its sole discretion.

(b) The General Partner shall cause to be prepared all federal, state and local
tax returns of the Partnership for each year for which such returns are required
to be filed and, after approval of such returns by the General Partner, shall
cause such returns to be timely filed. The General Partner shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Partnership and the accounting methods and conventions under the tax laws
of the United States, the several States and other relevant jurisdictions as to
the treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The General Partner may cause the Partnership
to make or refrain from making any and all elections permitted by such tax laws.
Each Partner agrees that he or she shall not, unless he or she provides prior
notice of such action to the Partnership, (i) treat, on his or her individual
income tax returns, any item of income, gain, loss, deduction or credit relating
to his or her interest in the Partnership in a manner inconsistent with the
treatment of such item by the Partnership as reflected on the Form K-1 or other
information statement furnished by the Partnership to such Partner for use in
preparing his or her income tax returns or (ii) file any claim for refund
relating to any such item based on, or which would result in, such inconsistent
treatment. In respect of an income tax audit of any tax return of the
Partnership, the filing of any amended return or claim for refund in connection
with any item of income, gain, loss, deduction or credit reflected on any tax
return of the Partnership, or any administrative or judicial proceedings arising
out of or in connection with any such audit, amended return, claim for refund or
denial of such claim, (A) the Tax Matters Partner (as defined below) shall be
authorized to act for, and his or her decision shall be final and

 

58



--------------------------------------------------------------------------------

binding upon, the Partnership and all Partners except to the extent a Partner
shall properly elect to be excluded from such proceeding pursuant to the Code,
(B) all expenses incurred by the Tax Matters Partner in connection therewith
(including, without limitation, attorneys’, accountants’ and other experts’ fees
and disbursements) shall be expenses of the Partnership and (C) no Partner shall
have the right to (1) participate in the audit of any Partnership tax return,
(2) file any amended return or claim for refund in connection with any item of
income, gain, loss, deduction or credit reflected on any tax return of the
Partnership (unless he or she provides prior notice of such action to the
Partnership as provided above), (3) participate in any administrative or
judicial proceedings conducted by the Partnership or the Tax Matters Partner
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, or (4) appeal, challenge or otherwise protest
any adverse findings in any such audit conducted by the Partnership or the Tax
Matters Partner or with respect to any such amended return or claim for refund
filed by the Partnership or the Tax Matters Partner or in any such
administrative or judicial proceedings conducted by the Partnership or the Tax
Matters Partner. The Partnership and each Partner hereby designate any Partner
selected by the General Partner as the “partnership representative” (as defined
under the Code) (the “Tax Matters Partner”). To the fullest extent permitted by
applicable law, each Partner agrees to indemnify and hold harmless the
Partnership and all other Partners from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Partner of the provisions of this Section 6.7 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation.

(c) Each individual Partner shall provide to the Partnership copies of each
federal, state and local income tax return of such Partner (including any
amendment thereof) within 30 days after filing such return.

(d) To the extent the General Partner reasonably determines that the Partnership
(or any entity in which the Partnership holds an interest) is or may be required
by law to withhold or to make tax payments, including interest and penalties on
such amounts, on behalf of or with respect to any Partner, including pursuant to
Section 6225 of the Code (“Tax Advances”), the General Partner may withhold or
escrow such amounts or make such tax payments as so required. All Tax Advances
made on behalf of a Partner shall, at the option of the General Partner, (i) be
promptly paid to the Partnership by the Partner on whose behalf such Tax
Advances were made or (ii) be repaid by reducing the amount of the current or
next succeeding distribution or distributions which would otherwise have been
made to such Partner or, if such distributions are not sufficient for that
purpose, by so reducing the proceeds upon dissolution of the Partnership
otherwise payable to such Partner. Whenever the General Partner selects option
(ii) pursuant to the preceding sentence for repayment of a Tax Advance by a
Partner, for all other purposes of this Agreement such Partner shall be treated
as having received all distributions (whether before or upon dissolution of the
Partnership) unreduced by the amount of such Tax Advance. To the fullest extent
permitted by law, each Partner hereby agrees to indemnify and hold harmless the
Partnership and the other Partners from and against any liability (including,
without limitation, any liability for taxes, penalties, additions to tax or
interest) with respect to income attributable to or distributions or other
payments to such Partner. The obligations of a Partner set forth in this
Section 6.7(d) shall survive the withdrawal of any Partner from the Partnership
or any Transfer of a Partner’s interest.

 

59



--------------------------------------------------------------------------------

Section 6.8. Special Basis Adjustments. In connection with any assignment or
transfer of a Partnership interest permitted by the terms of this Agreement, the
General Partner may cause the Partnership, on behalf of the Partners and at the
time and in the manner provided in Treasury Regulations Section 1.754-1(b), to
make an election to adjust the basis of the Partnership’s property in the manner
provided in Sections 734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

Section 7.1. Capital Commitment Interests, etc.

(a) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Partner Interests and the
Capital Commitment BTO III Interest and matters related to the Capital
Commitment Partner Interests and the Capital Commitment BTO III Interest. Except
as otherwise expressly provided in this Article VII or in Article VIII, the
terms and provisions of this Article VII and Article VIII shall not apply to the
GP-Related Partner Interests or the GP-Related BTO III Interest.

(b) Each Partner, severally, agrees to make contributions of capital to the
Partnership (“Capital Commitment-Related Capital Contributions”) as required to
fund the Partnership’s capital contributions to BTO III or Associates III in
respect of the Capital Commitment BTO III Interest, if any, and the related
Capital Commitment BTO III Commitment, if any (including, without limitation,
funding all or a portion of the Blackstone Commitment). No Partner shall be
obligated to make Capital Commitment-Related Capital Contributions to the
Partnership in an amount in excess of such Partner’s Capital Commitment-Related
Commitment. The Commitment Agreements and SMD Agreements, if any, of the
Partners may include provisions with respect to the foregoing matters. It is
understood that a Partner will not necessarily participate in each Capital
Commitment Investment (which may include additional amounts invested in an
existing Capital Commitment Investment) nor will a Partner necessarily have the
same Capital Commitment Profit Sharing Percentage with respect to (i) the
Partnership’s portion of the Blackstone Commitment or (ii) the making of each
Capital Commitment Investment in which such Partner participates; provided, that
this in no way limits the terms of any Commitment Agreement or SMD Agreement. In
addition, nothing contained herein shall be construed to give any Partner the
right to obtain financing with respect to the purchase of any Capital Commitment
Interest, and nothing contained herein shall limit or dictate the terms upon
which the Partnership and its Affiliates may provide such financing. The
acquisition of a Capital Commitment Interest by a Partner shall be evidenced by
receipt by the Partnership of funds equal to such Partner’s Capital
Commitment-Related Commitment then due with respect to such Capital Commitment
Interest and such appropriate documentation as the General Partner may submit to
the Partners from time to time.

 

60



--------------------------------------------------------------------------------

(c) The Partnership or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance to any Partner (including any
additional Partner admitted to the Partnership pursuant to Section 6.1 but
excluding any Partners that are also executive officers of Blackstone) all or
any portion of the Capital Commitment-Related Capital Contributions due to the
Partnership from such Partner with respect to any Capital Commitment Investment
(“Firm Advances”). Each such Partner shall pay interest to the Advancing Party
on each Firm Advance from the date of such Firm Advance until the repayment
thereof by such Partner. Each Firm Advance shall be repayable in full, including
accrued interest to the date of such repayment, upon prior written notice by the
Advancing Party. The making and repayment of each Firm Advance shall be recorded
in the books and records of the Partnership, and such recording shall be
conclusive evidence of each such Firm Advance, binding on the Partner and the
Advancing Party absent manifest error. Except as provided below, the interest
rate applicable to a Firm Advance shall equal the cost of funds of the Advancing
Party at the time of the making of such Firm Advance. The Advancing Party shall
inform any Partner of such rate upon such Partner’s request; provided, that such
interest rate shall not exceed the maximum interest rate allowable by applicable
law; provided further, that amounts that are otherwise payable to such Partner
pursuant to Section 7.4(a) shall be used to repay such Firm Advance (including
interest thereon). The Advancing Party may, in its sole discretion, change the
terms of Firm Advances (including the terms contained herein) and/or discontinue
the making of Firm Advances; provided, that (i) the Advancing Party shall notify
the relevant Partners of any material changes to such terms and (ii) the
interest rate applicable to such Firm Advances and overdue amounts thereon shall
not exceed the maximum interest rate allowable by applicable law.

Section 7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Partner in the books of the Partnership
as of the date of formation of the Partnership, or such later date on which such
Partner is admitted to the Partnership, and on each such other date as such
Partner first acquires a Capital Commitment Interest in a particular Capital
Commitment Investment, a Capital Commitment Capital Account for each Capital
Commitment Investment in which such Partner acquires a Capital Commitment
Interest on such date. Each Capital Commitment-Related Capital Contribution of a
Partner shall be credited to the appropriate Capital Commitment Capital Account
of such Partner on the date such Capital Commitment-Related Capital Contribution
is paid to the Partnership. Capital Commitment Capital Accounts shall be
adjusted to reflect any transfer of a Partner’s interest in the Partnership
related to his or her Capital Commitment Partner Interest as provided in this
Agreement.

(b) A Partner shall not have any obligation to the Partnership or to any other
Partner to restore any negative balance in the Capital Commitment Capital
Account of such Partner. Until distribution of any such Partner’s interest in
the Partnership with respect to a Capital Commitment Interest as a result of the
disposition by the Partnership of the related Capital Commitment Investment and
in whole upon the dissolution of the Partnership, neither such Partner’s Capital
Commitment Capital Accounts nor any part thereof shall be subject to withdrawal
or redemption except with the consent of the General Partner.

 

61



--------------------------------------------------------------------------------

Section 7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Partnership for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Partners (including the General Partner)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Partner in the proportion
which such Partner’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Partners; provided, that if
any Partner makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Partnership for each Capital Commitment Investment
shall be allocated to the related Capital Commitment Capital Accounts of all the
Partners participating in such Capital Commitment Investment who do not make
such election in proportion to their respective Capital Commitment Profit
Sharing Percentages for such Capital Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or
Section 7.7 shall be specially allocated to the electing Partner.

(c) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

Section 7.4. Distributions.

(a) Each Partner’s allocable portion of Capital Commitment Net Income received
from his or her Capital Commitment Investments, distributions to such Partner
that constitute returns of capital, and other Capital Commitment Net Income of
the Partnership (including, without limitation, Capital Commitment Net Income
attributable to Unallocated Capital Commitment Interests) during a Fiscal Year
of the Partnership will be credited to payment of the Investor Notes to the
extent required below as of the last day of such Fiscal Year (or on such earlier
date as related distributions are made in the sole discretion of the General
Partner) with any cash amount distributable to such Partner pursuant to clauses
(ii) and (vii) below to be distributed within 45 days after the end of each
Fiscal Year of the Partnership (or in each case on such earlier date as selected
by the General Partner in its sole discretion) as follows (subject to
Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Partner (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Partner’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

(ii) Second, to distribution to the Partner of an amount equal to the U.S.
federal, state and local income taxes on income of the Partnership allocated to
such Partner for such year in respect of such Partner’s Capital Commitment
Partner Interest (the aggregate amount of any such distribution shall be
determined by the General Partner, subject to the limitation that the minimum
aggregate amount of such distribution be the tax that would be payable if the
taxable income of the Partnership related to all Partners’ Capital Commitment
Partner Interests were all allocated to an individual subject to the
then-prevailing maximum rate of U.S. federal, New York State and New York City
taxes

 

62



--------------------------------------------------------------------------------

(including, without limitation, taxes imposed under Section 1411 of the Code),
taking into account the character of such taxable income allocated by the
Partnership and the limitations on deductibility of expenses and other items for
U.S. federal income tax purposes); provided, that additional amounts shall be
paid to the Partner pursuant to this clause (ii) to the extent that such amount
reduces the amount otherwise distributable to the Partner pursuant to a
comparable provision in any other BE Agreement and there are not sufficient
amounts to fully satisfy such provision from the relevant partnership or other
entity; provided further, that amounts paid pursuant to the provisions in such
other BE Agreements comparable to the immediately preceding proviso shall reduce
those amounts otherwise distributable to the Partner pursuant to provisions in
such other BE Agreements that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such Fiscal Year or (B) any BE Investments (other than Capital Commitment
Investments) disposed of during or prior to such Fiscal Year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Partner of (A) all Capital Commitment-Related
Capital Contributions made in respect of the Capital Commitment Interest to
which any Capital Commitment Investment disposed of during or prior to such
Fiscal Year relates or (B) all capital contributions made to any Blackstone
Entity (other than the Partnership) in respect of interests therein relating to
BE Investments (other than Capital Commitment Investments) disposed of during or
prior to such Fiscal Year (including all principal paid on the related Investor
Notes), to the extent not repaid from amounts of Other Sources (other than
amounts of Capital Commitment Partner Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Partner (including
those unrelated to the Partnership), the selection of those of such Partner’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Partner
(including those unrelated to the Partnership), the selection of those of such
Partner’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Partner to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through (vi)
above, and such amount is not otherwise required to be applied to Investor Notes
pursuant to the terms thereof.

 

63



--------------------------------------------------------------------------------

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BE Investment, as applicable, disposed of, and the principal amount and
related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Partner who is no longer an employee or officer
of Blackstone Holdings III L.P. or its Affiliates, distributions shall be made
pursuant to clauses (i) through (iii) above, and then, unless the Partnership or
its Affiliate has exercised its rights pursuant to Section 8.1 hereof, any
remaining income or other distribution in respect of such Partner’s Capital
Commitment Partner Interest shall be applied to the prepayment of the
outstanding Investor Notes of such Partner, until all such Partner’s Investor
Notes have been repaid in full, with any such income or other distribution
remaining thereafter distributed to such Partner.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the General Partner. At the General Partner’s discretion, any
amounts distributed to a Partner in respect of such Partner’s Capital Commitment
Partner Interest will be net of any interest and principal payable on his or her
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Partnership distributions and distributions
and payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the General Partner in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Partner that is no longer an employee or officer of Blackstone Holdings III L.P.
or an Affiliate thereof. All unpaid interest on such Investor Notes shall accrue
interest at the interest rate then in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Partner shall be reduced by
the amount of any distribution to such Partner pursuant to Section 7.4(a).

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the
Partnership or BTO III (a “Capital Commitment Disposable Investment”), at the
election of the General Partner each Partner’s Capital Commitment Interest with
respect to such Capital Commitment Investment shall be vertically divided into
two separate Capital Commitment Interests, a Capital Commitment Interest
attributable to the Capital Commitment Disposable Investment (a Partner’s
“Capital Commitment Class B Interest”), and a Capital Commitment Interest
attributable to such Capital Commitment Investment excluding the Capital
Commitment Disposable Investment (a Partner’s “Capital Commitment Class A
Interest”). Distributions (including those resulting from a direct or indirect
sale, transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Disposable Investment shall be made only to holders of
Capital Commitment Class B Interests with respect to such Capital Commitment
Investment in accordance with their respective Capital Commitment Profit Sharing
Percentages relating to such Capital Commitment Class B Interests,

 

64



--------------------------------------------------------------------------------

and distributions (including those resulting from the direct or indirect sale,
transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Investment excluding such Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class A Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If (x) the Partnership is obligated under the Giveback Provisions to
contribute a Giveback Amount to BTO III in respect of any Capital Commitment BTO
III Interest that may be held by the Partnership or (y) Associates III is
obligated under the Giveback Provisions to contribute to BTO III a Giveback
Amount with respect to any Capital Commitment BTO III Interest that may be held
by Associates III and the Partnership is obligated to contribute any such amount
to Associates III in respect of the Partnership’s Capital Commitment Associates
III Partner Interest (the amount of any such obligation of the Partnership with
respect to such a Giveback Amount in the case of either (x) or (y) being herein
called a “Capital Commitment Giveback Amount”), the General Partner shall call
for such amounts as are necessary to satisfy such obligation of the Partnership
as determined by the General Partner, in which case, each Partner and Withdrawn
Partner shall contribute to the Partnership, in cash, when and as called by the
General Partner, such an amount of prior distributions by the Partnership with
respect to the Capital Commitment BTO III Interest (the “Capital Commitment
Recontribution Amount”) which equals such Partner’s pro rata share of prior
distributions in connection with (a) the Capital Commitment BTO III Investment
giving rise to the Capital Commitment Giveback Amount, (b) if the amounts
contributed pursuant to clause (a) above are insufficient to satisfy such
Capital Commitment Giveback Amount, Capital Commitment BTO III Investments other
than the one giving rise to such obligation, and (c) if the Capital Commitment
Giveback Amount pursuant to an applicable BTO III Agreement is unrelated to a
specific Capital Commitment BTO III Investment, all Capital Commitment BTO III
Investments. Each Partner shall promptly contribute to the Partnership upon
notice thereof such Partner’s Capital Commitment Recontribution Amount. Prior to
such time, the General Partner may, at the General Partner’s discretion (but
shall be under no obligation to), provide notice that in the General Partner’s
judgment, the potential obligations in respect of the Capital Commitment
Giveback Amount will probably materialize (and an estimate of the aggregate
amount of such obligations).

(ii) (A) In the event any Partner (a “Capital Commitment Defaulting Party”)
fails to recontribute all or any portion of such Capital Commitment Defaulting
Party’s Capital Commitment Recontribution Amount for any reason, the General
Partner shall require all other Partners and Withdrawn Partners to contribute,
on a pro rata basis (based on each of their respective Capital Commitment Profit
Sharing Percentages), such amounts as are necessary to fulfill the Capital
Commitment Defaulting Party’s obligation to pay such Capital Commitment
Defaulting Party’s Capital Commitment Recontribution Amount (a “Capital
Commitment Deficiency Contribution”) if the General Partner determines in its
good faith judgment that the Partnership will be unable to collect such amount
in cash from such Capital Commitment Defaulting Party for payment of the Capital
Commitment Giveback Amount at least 20 Business Days prior to the latest date
that the Partnership is permitted to pay the Capital Commitment Giveback Amount;
provided, that no Partner shall as a result of such Capital Commitment
Deficiency Contribution be required to contribute an amount in excess of 150% of
the amount of the Capital Commitment Recontribution Amount initially requested
from such Partner in respect

 

65



--------------------------------------------------------------------------------

of such default. Thereafter, the General Partner shall determine in its good
faith judgment that the Partnership should either (1) not attempt to collect
such amount in light of the costs associated therewith, the likelihood of
recovery and any other factors considered relevant in the good faith judgment of
the General Partner or (2) pursue any and all remedies (at law or equity)
available to the Partnership against the Capital Commitment Defaulting Party,
the cost of which shall be a Partnership expense to the extent not ultimately
reimbursed by the Capital Commitment Defaulting Party. It is agreed that the
Partnership shall have the right (effective upon such Capital Commitment
Defaulting Party becoming a Capital Commitment Defaulting Party) to set-off as
appropriate and apply against such Capital Commitment Defaulting Party’s Capital
Commitment Recontribution Amount any amounts otherwise payable to the Capital
Commitment Defaulting Party by the Partnership or any Affiliate thereof. Each
Partner hereby grants to the General Partner a security interest, effective upon
such Partner becoming a Capital Commitment Defaulting Party, in all accounts
receivable and other rights to receive payment from the Partnership or any
Affiliate of the Partnership and agrees that, upon the effectiveness of such
security interest, the General Partner may sell, collect or otherwise realize
upon such collateral. In furtherance of the foregoing, each Partner hereby
appoints the General Partner as its true and lawful attorney-in-fact with full
irrevocable power and authority, in the name of such Partner or in the name of
the Partnership, to take any actions which may be necessary to accomplish the
intent of the immediately preceding sentence. The General Partner shall be
entitled to collect interest on the Capital Commitment Recontribution Amount of
a Capital Commitment Defaulting Party from the date such Capital Commitment
Recontribution Amount was required to be contributed to the Partnership at a
rate equal to the Default Interest Rate.

(B) Any Partner’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Partner to be a Capital Commitment Defaulting Party with
respect to such amount.

(iii) A Partner’s obligation to make contributions to the Partnership under this
Section 7.4(g) shall survive the termination of the Partnership.

Section 7.5. Valuations. Capital Commitment Investments shall be valued annually
as of the end of each year (and at such other times as deemed appropriate by the
General Partner) in accordance with the principles utilized by Associates III
(or any other Affiliate of the Partnership that is a general partner of BTO III)
in valuing investments of BTO III or, in the case of investments not held by BTO
III, in the good faith judgment of the General Partner, subject in each case to
the second proviso of the immediately succeeding sentence. The value of any
Capital Commitment Interest as of any date (the “Capital Commitment Value”)
shall be based on the value of the underlying Capital Commitment Investment as
set forth above; provided, that the Capital Commitment Value may be determined
as of an earlier date if determined appropriate by the General Partner in good
faith; provided further, that such value may be adjusted by the General Partner
to take into account factors relating solely to the value of a Capital
Commitment Interest (as compared to the value of the underlying Capital
Commitment Investment), such as restrictions on transferability, the lack of a
market for such Capital Commitment Interest and lack of control of the
underlying Capital Commitment Investment. To the full extent permitted by
applicable law such valuations shall be final and binding on all Partners;
provided further, that the immediately preceding proviso shall not apply to any
Capital Commitment Interests held by a person who is or was at any time a direct
partner of a General Partner of the Partnership.

 

66



--------------------------------------------------------------------------------

Section 7.6. Disposition Election.

(a) At any time prior to the date of the Partnership’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the General Partner may
in its sole discretion permit a Partner to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Partner’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the General Partner so permits, such Partner shall instruct the
General Partner in writing prior to such date (i) not to dispose of all or any
portion of such Partner’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Partner on the closing date of such disposition or (B) retain such
Retained Portion in the Partnership on behalf of such Partner until such time as
such Partner shall instruct the General Partner upon 5 days notice to distribute
such Retained Portion to such Partner. Such Partner’s Capital Commitment Capital
Account shall not be adjusted in any way to reflect the retention in the
Partnership of such Retained Portion or the Partnership’s disposition of other
Partners’ pro rata shares of such Capital Commitment Investment; provided, that
such Partner’s Capital Commitment Capital Account shall be adjusted upon
distribution of such Retained Portion to such Partner or upon distribution of
proceeds with respect to a subsequent disposition thereof by the Partnership.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

Section 7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the General Partner may
in its sole discretion, upon receipt of a written request from a Partner,
distribute to such Partner any portion of its pro rata share of a Capital
Commitment Investment (as measured by such Partner’s Capital Commitment Profit
Sharing Percentage in such Capital Commitment Investment) (a “Capital Commitment
Special Distribution”). Such Partner’s Capital Commitment Capital Account shall
be adjusted upon distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW PARTNERS

Section 8.1. Partner Withdrawal; Repurchase of Capital Commitment Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment-Related Capital
Contributions not financed by an Investor Note with respect to each Capital
Commitment Interest and principal payments on the related Investor Note to
(b) the sum of the Capital Commitment-Related Capital Contributions not financed
by an Investor Note with respect to such Capital Commitment Interest, the
original principal amount of such Investor Note and all deferred amounts of
interest which from time to

 

67



--------------------------------------------------------------------------------

time comprise part of the principal amount of the Investor Note. A Partner may
prepay a portion of any outstanding principal on the Investor Notes; provided,
that in the event that a Partner prepays all or any portion of the principal
amount of the Investor Notes within nine months prior to the date on which such
Partner is no longer an employee or officer of Blackstone Holdings III L.P. or
an Affiliate thereof, the Partnership (or its designee) shall have the right, in
its sole discretion, to purchase the Capital Commitment Interest that became
Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Partner’s
Contingent Capital Commitment Interests as set forth in paragraph (b) below.
Prepayments made by a Partner shall apply pro rata against all of such Partner’s
Investor Notes; provided, that such Partner may request that such prepayments be
applied only to Investor Notes related to BE Investments that are related to one
or more Blackstone Entities specified by such Partner. Except as expressly
provided herein, Capital Commitment Interests that were not financed in any
respect with Investor Notes shall be treated as Non-Contingent Capital
Commitment Interests.

(b) (i) Upon a Partner ceasing to be an officer or employee of the Partnership
or any of its Affiliates, other than as a result of such Partner dying or
suffering a Total Disability, such Partner (the “Withdrawn Partner”) and the
Partnership or any other person designated by the General Partner shall each
have the right (exercisable by the Withdrawn Partner within 30 days and by the
Partnership or its designee(s) within 45 days after such Partner’s ceasing to be
such an officer or employee) or any time thereafter, upon 30 days’ notice, but
not the obligation, to require the Partnership (subject to the prior consent of
the General Partner, such consent not to be unreasonably withheld or delayed),
subject to the Partnership Act, to buy (in the case of exercise of such right by
such Withdrawn Partner) or the Withdrawn Partner to sell (in the case of
exercise of such right by the Partnership or its designee(s)) all (but not less
than all) such Withdrawn Partner’s Contingent Capital Commitment Interests.

(ii) The purchase price for each such Contingent Capital Commitment Interest
shall be an amount equal to (A) the outstanding principal amount of the related
Investor Note plus accrued interest thereon to the date of purchase (such
portion of the purchase price to be paid in cash) and (B) an additional amount
(the “Adjustment Amount”) equal to (x) all interest paid by the Partner on the
portion of the principal amount of such Investor Note(s) relating to the portion
of the related Capital Commitment Interest remaining Contingent and to be
repurchased plus (y) all Capital Commitment Net Losses allocated to the
Withdrawn Partner on such Contingent portion of such Capital Commitment
Interest, minus (z) all Capital Commitment Net Income allocated to the Withdrawn
Partner on the Contingent portion of such Capital Commitment Interest; provided,
that, if the Withdrawn Partner was terminated from employment or his or her
position as an officer for Cause, all amounts referred to in clause (x) or (y)
of the Adjustment Amount, in the General Partner’s sole discretion, may be
deemed to equal zero. The Adjustment Amount shall, if positive, be payable by
the holders of the purchased Capital Commitment Interests to the Withdrawn
Partner from the next Capital Commitment Net Income received by such holders on
the Contingent portion of such Withdrawn Partner’s Capital Commitment Interests
at the time such Capital Commitment Net Income is received. If the Adjustment
Amount is negative, it shall be payable to the holders of the purchased Capital
Commitment Interest by the Withdrawn Partner (A) from the next Capital
Commitment Net Income on the Non-Contingent portion of the Withdrawn Partner’s
Capital Commitment Interests at the time such Capital Commitment Net Income is
received by the

 

68



--------------------------------------------------------------------------------

Withdrawn Partner, or (B) if the Partnership or its designee(s) elect to
purchase such Withdrawn Partner’s Non-Contingent Capital Commitment Interests,
in cash by the Withdrawn Partner at the time of such purchase; provided, that
the Partnership and its Affiliates may offset any amounts otherwise owing to a
Withdrawn Partner against any Adjustment Amount owed by such Withdrawn Partner.
Until so paid, such remaining Adjustment Amount will not itself bear interest.
At the time of such purchase of the Withdrawn Partner’s Contingent Capital
Commitment Interests, his or her related Investor Note shall be payable in full.

(iii) Upon such Partner ceasing to be such an officer or employee, all Investor
Notes shall become fully recourse to the Withdrawn Partner in his or her
individual capacity (whether or not the Withdrawn Partner or the Partnership or
its designee(s) exercises the right to require repurchase of the Withdrawn
Partner’s Contingent Capital Commitment Interests).

If neither the Withdrawn Partner nor the Partnership nor its designee(s)
exercises the right to require repurchase of such Contingent Capital Commitment
Interests, then the Withdrawn Partner shall retain the Contingent portion of his
or her Capital Commitment Interests and the Investor Notes shall remain
outstanding, shall become fully recourse to the Withdrawn Partner in his or her
individual capacity, shall be payable in accordance with their remaining
original maturity schedules and shall be prepayable at any time by the Withdrawn
Partner at his or her option, and the Partnership shall apply such prepayments
against outstanding Investor Notes on a pro rata basis. To the extent that
another Partner purchases a portion of a Capital Commitment Interest of a
Withdrawn Partner, the purchasing Partner’s Capital Commitment Capital Account
and Capital Commitment Profit Sharing Percentage for such Capital Commitment
Investment shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Partner, such
Partner shall thereupon cease to be a Partner with respect to such Partner’s
Capital Commitment Partner Interest. If such a Final Event shall occur, no
Successor in Interest to any such Partner shall for any purpose hereof become or
be deemed to become a Partner. The sole right, as against the Partnership and
the remaining Partners, acquired hereunder by, or resulting hereunder to, a
Successor in Interest to any Partner shall be to receive any distributions and
allocations with respect to such Partner’s Capital Commitment Partner Interest
pursuant to Article VII and this Article VIII (subject to the right of the
Partnership to purchase the Capital Commitment Interests of such former Partner
pursuant to Section 8.1(b) or Section 8.1(d)), to the extent, at the time, in
the manner and in the amount otherwise payable to such Partner had such a Final
Event not occurred, and no other right shall be acquired hereunder by, or shall
result hereunder to, a Successor in Interest to such Partner, whether by
operation of law or otherwise and the Partnership shall be entitled to treat any
Successor in Interest to such Partner as the only person entitled to receive
distributions and allocations hereunder. Until distribution of any such
Partner’s interest in the Partnership upon the dissolution of the Partnership as
provided in Section 9.2, neither his or her Capital Commitment Capital Accounts
nor any part thereof shall be subject to withdrawal or redemption without the
consent of the General Partner. The General Partner shall be entitled to treat
any Successor in Interest to such Partner as the only person entitled to receive
distributions and allocations hereunder with respect to such Partner’s Capital
Commitment Partner Interest.

 

69



--------------------------------------------------------------------------------

(d) If a Partner dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Partner shall be purchased by the Partnership or
its designee (within 30 days of the first date on which the Partnership knows or
has reason to know of such Partner’s death or Total Disability) (and the
purchase price for such Contingent Capital Commitment Interests shall be
determined in accordance with Section 8.1(b) (except that any Adjustment Amount
shall be payable by or to such Partner’s estate, personal representative or
other Successor in Interest, in cash)) and any Investor Notes financing such
Contingent Capital Commitment Interests shall thereupon be prepaid as provided
in Section 8.1(b). Upon such Partner’s death or Total Disability, any Investor
Note(s) financing such Contingent Capital Commitment Interests shall become
fully recourse. In addition, in the case of the death or Total Disability of a
Partner, if the estate, personal representative or other Successor in Interest
of such Partner so requests in writing within 180 days after the Partner’s death
or ceasing to be an employee or member (directly or indirectly) of the
Partnership or any of its Affiliates by reason of Total Disability (such
requests shall not exceed one per calendar year), the Partnership or its
designee may but is not obligated to purchase for cash all (but not less than
all) Non-Contingent Capital Commitment Interests of such Partner as of the last
day of the Partnership’s then current Fiscal Year at a price equal to the
Capital Commitment Value thereof as of the most recent valuation prior to the
date of purchase. Each Partner shall be required to include appropriate
provisions in his or her will to reflect such provisions of this Agreement. In
addition, the Partnership may, in the sole discretion of the General Partner,
upon notice to the estate, personal representative or other Successor in
Interest of such Partner, within 30 days of the first date on which the General
Partner knows or has reason to know of such Partner’s death or Total Disability,
determine either (i) to distribute Securities or other property to the estate,
personal representative or other Successor in Interest in exchange for such
Non-Contingent Capital Commitment Interests as provided in Section 8.1(e) or
(ii) to require sale of such Non-Contingent Capital Commitment Interests to the
Partnership or its designee as of the last day of any Fiscal Year of the
Partnership (or earlier period, as determined by the General Partner in its sole
discretion) for an amount in cash equal to the Capital Commitment Value thereof.

(e) In lieu of retaining a Withdrawn Partner as a Partner with respect to any
Non-Contingent Capital Commitment Interests, the General Partner may, in its
sole discretion, by notice to such Withdrawn Partner within 45 days of his or
her ceasing to be an employee or officer of the Partnership or any of its
Affiliates, or at any time thereafter, upon 30 days written notice, determine
(1) to distribute to such Withdrawn Partner the pro rata portion of the
Securities or other property underlying such Withdrawn Partner’s Non-Contingent
Capital Commitment Interests, subject to any restrictions on distributions
associated with the Securities or other property, in satisfaction of his or her
Non-Contingent Capital Commitment Interests in the Partnership or (2) to cause,
as of the last day of any Fiscal Year of the Partnership (or earlier period, as
determined by the General Partner in its sole discretion), the Partnership or
another person designated by the General Partner (who may be itself another
Partner or another Affiliate of the Partnership) to purchase all (but not less
than all) of such Withdrawn Partner’s Non-Contingent Capital Commitment
Interests for a price equal to the Capital Commitment Value thereof (determined
in good faith by the General Partner as of the most recent valuation prior to
the date of purchase). The General Partner shall condition any distribution or
purchase of voting Securities pursuant to paragraph (d) above or this paragraph
(e) upon the Withdrawn Partner’s execution and delivery to the Partnership of an
appropriate irrevocable proxy, in favor of the General Partner or its nominee,
relating to such Securities.

 

70



--------------------------------------------------------------------------------

(f) The Partnership may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the General Partner. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the General Partner’s designee(s), Blackstone Holdings III L.P. may loan all
or a portion of the purchase price of the transferred or purchased Capital
Commitment Interest to the Partnership, the transferee or the
designee-purchaser(s), as applicable (excluding any of the foregoing who is an
executive officer of The Blackstone Group L.P. or any Affiliate thereof). To the
extent that a Withdrawn Partner’s Capital Commitment Interests (or portions
thereof) are repurchased by the Partnership and not transferred to or purchased
by another person, all or any portion of such repurchased Capital Commitment
Interests may, in the sole discretion of the General Partner, (i) be allocated
to each Partner already participating in the Capital Commitment Investment to
which the repurchased Capital Commitment Interest relates, (ii) be allocated to
each Partner in the Partnership, whether or not already participating in such
Capital Commitment Investment, and/or (iii) continue to be held by the
Partnership itself as an unallocated Capital Commitment Investment (such Capital
Commitment Interests being herein called “Unallocated Capital Commitment
Interests”). To the extent that a Capital Commitment Interest is allocated to
Partners as provided in clause (i) and/or (ii) above, any indebtedness incurred
by the Partnership to finance such repurchase shall also be allocated to such
Partners. All such Capital Commitment Interests allocated to Partners shall be
deemed to be Contingent and shall become Non-Contingent as and to the extent
that the principal amount of such related indebtedness is repaid. The Partners
receiving such allocations shall be responsible for such related indebtedness
only on a nonrecourse basis to the extent appropriate as provided in this
Agreement, except as otherwise provided in this Section 8.1 and except as such
Partners and the General Partner shall otherwise agree; provided that such
indebtedness shall become fully recourse to the extent and at the time provided
in this Section 8.1. If the indebtedness financing such repurchased interests is
not to be non-recourse or so limited, the Partnership may require an assumption
by the Partners of such indebtedness on the terms thereof as a precondition to
allocation of the related Capital Commitment Interests to such Partners;
provided, that a Partner shall not, except as set forth in his or her Investor
Note(s), be obligated to accept any obligation that is personally recourse
(except as provided in this Section 8.1) unless his or her prior consent is
obtained. So long as the Partnership itself retains the Unallocated Capital
Commitment Interests pursuant to clause (iii) above, such Unallocated Capital
Commitment Interests shall belong to the Partnership and any indebtedness
financing the Unallocated Capital Commitment Interests shall be an obligation of
the Partnership to which all income of the Partnership is subject except as
otherwise agreed by the lender of such indebtedness. Any Capital Commitment Net
Income (Loss) on an Unallocated Capital Commitment Interest shall be allocated
to each Partner in the proportion his or her aggregate Capital Commitment
Capital Accounts bear to the aggregate Capital Commitment Capital Accounts of
all Partners; debt service on such related financing will be an expense of the
Partnership allocable to all Partners in such proportions.

(g) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s Capital Commitment Partner Interest for Cause, then his or her
Capital Commitment Interest shall be settled in accordance with paragraphs
(a)-(f) and (j) of this Section 8.1; provided, that if such Partner was not at
any time a direct partner of a General Partner of the Partnership, the General
Partner may elect (but shall not be required) to apply any or all the following
terms and conditions to such settlement:

 

71



--------------------------------------------------------------------------------

(i) purchase for cash all of such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof (determined as of the most recent valuation prior to
the date of the purchase of such Non-Contingent Capital Commitment Interest);

(ii) allow the Withdrawn Partner to retain such Non-Contingent Capital
Commitment Interests; provided, that the maximum amount of Capital Commitment
Net Income allocable to such Withdrawn Partner with respect to any Capital
Commitment Investment shall equal the amount of Capital Commitment Net Income
that would have been allocated to such Withdrawn Partner if such Capital
Commitment Investment had been sold as of the Settlement Date at the then
prevailing Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Partner with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Partnership will assist a Withdrawn Partner or his or her estate or
guardian, as the case may be, in the settlement of the Withdrawn Partner’s
Capital Commitment Partner Interest in the Partnership. Third party costs
incurred by the Partnership in providing this assistance will be borne by the
Withdrawn Partner or his or her estate.

(i) The General Partner may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Partners or their estates
or guardians, as referred to above. In such instances, the General Partner will
obtain the prior approval of a Withdrawn Partner or his or her estate or
guardian, as the case may be, prior to engaging such professionals. If the
Withdrawn Partner (or his or her estate or guardian) declines to incur such
costs, the General Partner will provide such reasonable assistance as and when
it can so as not to interfere with the Partnership’s day-to-day operating,
financial, tax and other related responsibilities to the Partnership and the
Partners.

(j) Each Partner hereby irrevocably appoints the General Partner as such
Partner’s true and lawful agent, representative and attorney-in-fact, each
acting alone, in such Partner’s name, place and stead, to make, execute, sign
and file, on behalf of such Partner, any and all agreements, instruments,
consents, ratifications, documents and certificates which such General Partner
deems necessary or advisable in connection with any transaction or matter
contemplated by or provided for in this Section 8.1, including, without
limitation, the performance of any obligation of such Partner or the Partnership
or the exercise of any right of such Partner or the Partnership. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the Withdrawal from the Partnership of any
Partner for any reason and shall not be affected by the death, disability or
incapacity of such Partner.

 

72



--------------------------------------------------------------------------------

Section 8.2. Transfer of Partner’s Capital Commitment Interest. Except as
otherwise agreed by the General Partner, no Partner or former Partner shall have
the right to sell, assign, mortgage, pledge, grant a security interest over, or
otherwise dispose of or transfer (“Transfer”) all or part of any such Partner’s
Capital Commitment Partner Interest in the Partnership; provided, that this
Section 8.2 shall in no way impair (i) Transfers as permitted in Section 8.1
above, in the case of the purchase of a Withdrawn Partner’s or Deceased or
Totally Disabled Partner’s Capital Commitment Interests, (ii) with the prior
written consent of the General Partner, which shall not be unreasonably
withheld, Transfers by a Partner to another Partner of Non-Contingent Capital
Commitment Interests, (iii) Transfers with the prior written consent of the
General Partner (which consent may be granted or withheld in its sole discretion
without giving any reason therefor) and (iv) with the prior written consent of
the General Partner, which shall not be unreasonably withheld, Transfers of up
to 25% of a Limited Partner’s Capital Commitment Partner Interest to an Estate
Planning Vehicle (it being understood that it shall not be unreasonable for the
General Partner to condition any Transfer of an Interest pursuant to this clause
(iv) on the satisfaction of certain conditions and/or requirements imposed by
the General Partner in connection with any such Transfer, including, for
example, a requirement that any transferee of an Interest hold such Interest as
a passive, non-voting interest in the Partnership). The General Partner shall
designate that each Estate Planning Vehicle shall not have voting rights (any
such Partner being called a “Nonvoting Partner”). Such Partner shall be jointly
and severally liable for all obligations of both such Partner and such Nonvoting
Partner with respect to the interest transferred (including the obligation to
make additional Capital Commitment-Related Capital Contributions). The General
Partner may at its sole option exercisable at any time require such Estate
Planning Vehicle to Withdraw from the Partnership on the terms of Section 8.1
and Article VI. No person acquiring an interest in the Partnership pursuant to
this Section 8.2 shall become a Partner of the Partnership, or acquire such
Partner’s right to participate in the affairs of the Partnership, unless such
person shall be admitted as a Partner pursuant to Section 6.1. A Partner shall
not cease to be a Partner of the Partnership upon the collateral assignment of,
or the pledging or granting of a security interest in, its entire Interest in
the Partnership in accordance with the provisions of this Agreement.

Section 8.3. Compliance with Law. Notwithstanding any provision hereof to the
contrary, no sale or Transfer of a Capital Commitment Interest in the
Partnership may be made except in compliance with all U.S. federal, state and
other applicable laws, including U.S. federal and state securities laws.

ARTICLE IX

DISSOLUTION

Section 9.1. Dissolution. The Partnership shall be dissolved and subsequently
terminated:

(a) pursuant to Section 6.6; or

(b) upon the expiration of the term of the Partnership.

Section 9.2. Final Distribution. Upon the dissolution of the Partnership, and
following the payment of creditors of the Partnership and the making of
provisions for the payment of any contingent, conditional or unmatured claims
known to the Partnership as required under the Partnership Act:

 

73



--------------------------------------------------------------------------------

(a) The Partners’ respective interests in the Partnership shall be valued and
settled in accordance with the procedures set forth in Section 6.5 which provide
for allocations to the GP-Related Capital Accounts of the Partners and
distributions in accordance with the GP-Related Capital Account balances of the
Partners; and

(b) With respect to each Partner’s Capital Commitment Partner Interest, an
amount shall be paid to such Partner in cash or Securities in an amount equal to
such Partner’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Partner in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Partnership
related to the Partners’ Capital Commitment Partner Interests shall be paid to
the Partners in cash or Securities in proportion to their respective Capital
Commitment Profit Sharing Percentages for each Capital Commitment Investment
from which such cash or Securities are derived.

The General Partner shall be the liquidator. In the event that the General
Partner is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Partners voting at a
meeting of Partners (excluding Nonvoting Special Partners).

Section 9.3. Amounts Reserved Related to Capital Commitment Partner Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Partners’ Capital Commitment Partner Interests which,
in the judgment of the liquidator, cannot be sold, or properly distributed in
kind in the case of dissolution, without sacrificing a significant portion of
the value thereof, the value of a Partner’s interest in each such Security or
other investment or security may be excluded from the amount distributed to the
Partners participating in the related Capital Commitment Investment pursuant to
Section 9.2(b). Any interest of a Partner, including his or her pro rata
interest in any gains, losses or distributions, in Securities or other property
or other investments or securities so excluded shall not be paid or distributed
until such time as the liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Partnership related to the Partners’ Capital Commitment Partner
Interests as to which the interest or obligation of any Partner therein cannot,
in the judgment of the liquidator, be then ascertained, the value thereof or
probable loss therefrom may be deducted from the amount distributable to such
Partner pursuant to Section 9.2(b). No amount shall be paid or charged to any
such Partner on account of any such transaction or claim until its final
settlement or such earlier time as the liquidator shall determine. The
Partnership may meanwhile retain from other sums due such Partner in respect of
such Partner’s Capital Commitment Partner Interest an amount which the
liquidator estimates to be sufficient to cover the share of such Partner in any
probable loss or liability on account of such transaction or claim.

 

74



--------------------------------------------------------------------------------

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in Section 9.2(b) such
sums or such Securities or other property or the proceeds realized from the sale
of such Securities or other property to each Partner from whom such sums or
Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

Section 10.1. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision, as well as any and all disputes
arising out of, relating to or in connection with the termination, liquidation
or winding up of the Partnership), whether arising during the existence of the
Partnership or at or after its termination or during or after the liquidation or
winding up of the Partnership, shall be finally settled by arbitration conducted
by a single arbitrator in New York, New York U.S.A., in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within 30 days of the receipt of the request for arbitration, the International
Chamber of Commerce shall make the appointment. The arbitrator shall be a lawyer
and shall conduct the proceedings in the English language. Performance under
this Agreement shall continue if reasonably possible during any arbitration
proceedings.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 10.1 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon any
such agent, who shall promptly advise such Partner of any such service of
process, shall be deemed in every respect effective service of process upon the
Partner in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 10.1, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum(s) designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 

75



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

Section 10.2. Ownership and Use of the Blackstone Name. The Partnership
acknowledges that Blackstone TM L.L.C. (“TM”), a Delaware limited liability
company with a principal place of business at 345 Park Avenue, New York, New
York 10154 U.S.A., (or its successors or assigns) is the sole and exclusive
owner of the mark and name BLACKSTONE and that the ownership of, and the right
to use, sell or otherwise dispose of, the firm name or any abbreviation or
modification thereof which consists of or includes BLACKSTONE, shall belong
exclusively to TM, which company (or its predecessors, successors or assigns)
has licensed the Partnership to use BLACKSTONE in its name. The Partnership
acknowledges that TM owns the service mark BLACKSTONE for various services and
that the Partnership is using the BLACKSTONE mark and name on a non-exclusive,
non-sublicensable and non-assignable basis in connection with its business and
authorized activities with the permission of TM. All services rendered by the
Partnership under the BLACKSTONE mark and name will be rendered in a manner and
with quality levels that are consistent with the high reputation heretofore
developed for the BLACKSTONE mark by TM and its Affiliates and licensees. The
Partnership understands that TM may terminate its right to use BLACKSTONE at any
time in TM’s sole discretion by giving the Partnership written notice of
termination. Promptly following any such termination, the Partnership will take
all steps necessary to change its company name to one which does not include
BLACKSTONE or any confusingly similar term and cease all use of BLACKSTONE or
any term confusingly similar thereto as a service mark or otherwise.

Section 10.3. Written Consent. Any action required or permitted to be taken by a
vote of Partners at a meeting may be taken without a meeting if a Majority in
Interest of the Partners consent thereto in writing.

 

76



--------------------------------------------------------------------------------

Section 10.4. Letter Agreements; Schedules. The General Partner may, or may
cause the Partnership to, enter or has previously entered into separate letter
agreements with individual Partners, officers or employees with respect to
GP-Related Profit Sharing Percentages, Capital Commitment Profit Sharing
Percentages, benefits or any other matter. The General Partner may from time to
time execute and deliver to the Partners schedules which set forth the then
current capital balances, GP-Related Profit Sharing Percentages and Capital
Commitment Profit Sharing Percentages of the Partners and any other matters
deemed appropriate by the General Partner. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever; provided, that this in no way limits the
effectiveness of any Commitment Agreement or SMD Agreement.

Section 10.5. Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of law. In particular, the Partnership
has been formed pursuant to the Partnership Act, and the rights and liabilities
of the Partners shall be as provided therein, except as herein otherwise
expressly provided. If any provision of this Agreement shall be held to be
invalid, such provision shall be given its meaning to the maximum extent
permitted by law and the remainder of this Agreement shall not be affected
thereby.

Section 10.6. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and shall, subject to the penultimate sentence of
Section 6.3(a), inure to the benefit of the parties hereto, their respective
heirs and personal representatives, and any successor to a trustee of a trust
which is or becomes a party hereto; provided, that no person claiming by,
through or under a Partner (whether such Partner’s heir, personal representative
or otherwise), as distinct from such Partner itself, shall have any rights as,
or in respect to, a Partner (including the right to approve or vote on any
matter or to notice thereof) except the right to receive only those
distributions expressly payable to such person pursuant to Article VI and
Article VIII. Any Partner or Withdrawn Partner shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amounts) of any transferee of
all or any portion of such Partner’s or Withdrawn Partner’s interest in the
Partnership, unless waived by the General Partner. The Partnership shall, if the
General Partner determines in its good faith judgment, based on the standards
set forth in Section 5.8(d)(ii)(A) and Section 7.4(g)(ii)(A), to pursue such
transferee, pursue payment (including any Net GP-Related Recontribution Amounts
and/or Capital Commitment Recontribution Amounts) from the transferee with
respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Partners and their respective legal representatives,
heirs, successors and permitted assigns.

Section 10.7. Confidentiality. (a) By executing this Agreement, each Partner
expressly agrees, at all times during the term of the Partnership and thereafter
and whether or not at the time a Partner of the Partnership, to maintain the
confidentiality of, and not to disclose to any person other than the
Partnership, another Partner or a person designated by the Partnership, any
information relating to the business, financial structure, financial position or
financial results, clients or affairs of the Partnership that shall not be
generally known to the public or the securities industry, except as otherwise
required by law or by any regulatory or self-regulatory organization having
jurisdiction; provided, that any corporate Partner may disclose any such
information it is required by law, rule, regulation or custom to disclose.
Notwithstanding anything in this

 

77



--------------------------------------------------------------------------------

Agreement to the contrary, to comply with Treasury Regulations
Section 1.6011-4(b)(3)(i), each Partner (and any employee, representative or
other agent of such Partner) may disclose to any and all persons, without
limitation of any kind, the U.S. federal income tax treatment and tax structure
of the Partnership, it being understood and agreed, for this purpose, (1) the
name of, or any other identifying information regarding (a) the Partners or any
existing or future investor (or any Affiliate thereof) in any of the Partners,
or (b) any investment or transaction entered into by the Partners; (2) any
performance information relating to any of the Partners or their investments;
and (3) any performance or other information relating to previous funds or
investments sponsored by any of the Partners, does not constitute such tax
treatment or tax structure information.

(b) Nothing in this Agreement shall prohibit or impede any Partner from
communicating, cooperating or filing a complaint on possible violations of U.S.
federal, state or local law or regulation to or with any governmental agency or
regulatory authority (collectively, a “Governmental Entity”), including, but not
limited to, the SEC, FINRA, EEOC or NLRB, or from making other disclosures to
any Governmental Entity that are protected under the whistleblower provisions of
U.S. federal, state or local law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Each Partner
understands and acknowledges that (a) an individual shall not be held criminally
or civilly liable under any U.S. federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a U.S. federal,
state, or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal, and (b) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order. Moreover, a Partner shall not be required to give prior notice to
(or get prior authorization from) Blackstone regarding any such communication or
disclosure. Except as otherwise provided in this paragraph or under applicable
law, under no circumstance is any Partner authorized to disclose any information
covered by Blackstone or its affiliates’ attorney-client privilege or attorney
work product or Blackstone’s trade secrets without the prior written consent of
Blackstone.

Section 10.8. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing (including telecopy or
similar writing) and shall be given by hand delivery (including any courier
service) or telecopy to any Partner at its address or telecopy number shown in
the Partnership’s books and records or, if given to the General Partner, at the
address or telecopy number of the Partnership in New York City. Each such notice
shall be effective (i) if given by telecopy, upon dispatch, and (ii) if given by
hand delivery, when delivered to the address of such Partner, the General
Partner or the Partnership specified as aforesaid.

Section 10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

 

78



--------------------------------------------------------------------------------

Section 10.10. Power of Attorney. Each Partner hereby irrevocably appoints the
General Partner as such Partner’s true and lawful representative and
attorney-in-fact, each acting alone, in such Partner’s name, place and stead, to
make, execute, sign and file all instruments, documents and certificates which,
from time to time, may be required to set forth any amendment to this Agreement
or may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Partnership shall
determine to do business, or any political subdivision or agency thereof, to
execute, implement and continue the valid and subsisting existence of the
Partnership. Such power of attorney is coupled with an interest and shall
survive and continue in full force and effect notwithstanding the subsequent
Withdrawal from the Partnership of any Partner for any reason and shall not be
affected by the subsequent disability or incapacity of such Partner.

Section 10.11. Partner’s Will. Each Partner and Withdrawn Partner shall include
in his or her will a provision that addresses certain matters in respect of his
or her obligations relating to the Partnership that is satisfactory to the
General Partner and each such Partner and Withdrawn Partner shall confirm
annually to the Partnership, in writing, that such provision remains in his or
her current will. Where applicable, any estate planning trust of such Partner or
Withdrawn Partner to which a portion of such Partner’s or Withdrawn Partner’s
Interest is transferred shall include a provision substantially similar to such
provision and the trustee of such trust shall confirm annually to the
Partnership, in writing, that such provision or its substantial equivalent
remains in such trust. In the event any Partner or Withdrawn Partner fails to
comply with the provisions of this Section 10.11 after the Partnership has
notified such Partner or Withdrawn Partner of his or her failure to so comply
and such failure to so comply is not cured within 30 days of such notice, the
Partnership may withhold any and all distributions to such Partner until the
time at which such party complies with the requirements of this Section 10.11.

Section 10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

Section 10.13. Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Partner or Withdrawn Partner and the Partnership, arising in
connection with any party seeking to enforce Section 4.1(d) or any other
provision of this Agreement relating to the Holdback, the Clawback Amount, the
GP-Related Giveback Amount, the Capital Commitment Giveback Amount, the Net
GP-Related Recontribution Amount or the Capital Commitment Recontribution
Amount, the “losing” party to such dispute shall promptly reimburse the
“victorious party” for all reasonable legal fees and expenses incurred in
connection with such dispute (such determination to be made by the relevant
adjudicator). Any amounts due under this Section 10.13 shall be paid within 30
days of the date upon which such amounts are due to be paid and such amounts
remaining unpaid after such date shall accrue interest at the Default Interest
Rate.

Section 10.14. Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. Subject to Section 10.4, this Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any one or more of the Partners to this Agreement, this
Agreement shall be binding among the other Partners executing the same.

 

GENERAL PARTNER: BTO GP L.L.C.

By:   Blackstone Holdings III, L.P., its Sole Member

By:   Blackstone Holdings III GP L.P., its General Partner

By:   Blackstone Holdings III GP Management L.L.C., its General Partner

By:  

/s/ John G. Finley

Name:   John G. Finley

Title:   Chief Legal Officer and Secretary

[Signature Page to Amended and Restated Limited Partnership Agreement of BTOA
III L.P.]



--------------------------------------------------------------------------------

LIMITED PARTNERS AND SPECIAL PARTNERS: Limited Partners and Special Partners now
admitted pursuant to powers of attorney now and hereafter granted to BTO GP
L.L.C. BTO GP L.L.C.

By:   Blackstone Holdings III, L.P., its Sole Member

By:   Blackstone Holdings III GP L.P., its General Partner

By:   Blackstone Holdings III GP Management L.L.C., its General Partner

By:  

/s/ John G. Finley

Name:   John G. Finley

Title:   Chief Legal Officer and Secretary

[Signature Page to Amended and Restated Limited Partnership Agreement of BTOA
III L.P.]